 TRUS JOIST MACMILLAN
 369
Trus Joist MacMillan 
and United Mineworkers of 
America, and
 Dane Wood Moore, III.  
Cases 6ŒCAŒ29855, 6ŒCAŒ30823, 6ŒCAŒ30855, 6ŒCAŒ
30868, and 6ŒCAŒ30915 
March 5, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER AND WALSH On June 6, 2000, Administrative Law Judge Arthur J. 
Amchan issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief, and the General 
Counsel filed cross-exceptions
 and a supporting brief.  
They also filed answering briefs and reply briefs.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions, cross-exceptions,
1 and briefs 
and has decided to affirm the judge™s rulings, findings,
2 and conclusions only to the extent consistent with this 

Decision and Order. 
Introduction 
The Respondent manufactures and sells wooden struc-
tural components at its facility in Buckhannon, West 

Virginia.  The several unfair labor practice complaint 
allegations in this case arise from two unsuccessful cam-
paigns by United Mineworkers of America from late 
1997 through mid-March 1999 to organize employees at 
this facility.  We agree with the judge, for the reasons set 
forth in his decision, that the Regional Director properly 
revoked an earlier informal settlement agreement resolv-
ing some of these complaint allegations.  We also agree 
with the judge that the Respondent violated Section 
8(a)(3) and (1) of the Act by discharging or disciplining 
prounion employees Roger Allman, Joe Hall, Mylinda 
Casey Hayes, Troy Stire, and Larry Wilson, and that it 
violated Section 8(a)(1) by discharging Supervisor Dane 
                                                          
                                                           
1 There are no exceptions to the judge™s dismissals of the alleged 
unlawful (1) threat that the Res
pondent would ﬁcome down hardﬂ on 
employees who worked for the Union; (2) disciplinary warning to 
Joseph Hall; and (3) interrogation of Roger Riley. 2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
We also find without merit the Resp
ondent™s allegations of bias on 
the part of the judge.  On our full 
consideration of the record, we find 
no evidence that the judge prejudged the case, made prejudicial rulings, 
or demonstrated bias in his credib
ility resolutions, analysis, or discus-sion of the evidence. 
Moore.
3  However, we reverse the judge and dismiss the 
8(a)(3) and (1) allegations involving employee Roger 
Harris.  For the reasons discussed in section 1 below, we 
find that Harris engaged in misconduct forfeiting the 
Act™s protection.  
The judge™s dismissal of the complaint™s remaining 
8(a)(1) allegations pertaining to employee interrogations, 
the imposition of a plant access restriction, and the main-
tenance of a no-solicitation/no-distribution rule.  We af-
firm the dismissal of the interrogation allegations but, for 
the reasons discussed in sections 2 and 3 below, we re-

verse the judge and find that the Respondent maintained 
an unlawful no-solicita-tion/no-distribution rule at the 
Buckhannon plant after March 13, 1998, and it unlaw-
fully restricted employee Joe Hall™s access to areas 
within the Buckhannon plant in March 1999.  
1. Discharge of Roger Harris 
Harris worked as a quality assurance technician under 
the direction of Supervisor Moore until the latter™s dis-

charge on August 27, 1999.
4  As previously stated, we 
affirm the judge™s finding that the Respondent unlaw-

fully discharged Moore for refusing to commit the unfair 
labor practice of giving Harris an unwarranted evaluation 
downgrade because of his prominent union activities 
during both union organizing campaigns at the Buckhan-
non plant.  Moore™s discharge occurred less than a week 
after he notified Harris about the Respondent™s illegal 
plan to get rid of Harris and to give him an unsatisfactory 
rating.  Harris did not want Moore, a well-respected su-
pervisor, to risk his job on Harris™ behalf.  When Thomas 
Booker, the assistant plant ma
nager and interim technical 
director in the quality assurance department, telephoned 
and told Harris about Moore™s termination earlier that 
Friday, Harris was shaken.  He testified ﬁthat floored me 
.  .  .  just like a never ending bad dream here.ﬂ  Over the 
 3 The judge drew adverse inferences against the Respondent for its 
unexplained failure to call Supervisor
s Terry Leigh, David Marple, and 
Cletus Wamsley as witnesses in the hearing.  We agree that the judge 
properly inferred that their testimony 
would not have been favorable to 
the Respondent™s theory of the case.  However, we do not rely on the 

judge™s speculation that Marple may have been told to fire Hayes by 

higher level management.  Such ev
idence is unnecessary to uphold the 
8(a)(3) violations involving Hayes. 
 Member Schaumber also does not 

rely on a similar speculative statement made by the judge that Leigh 

was directed to discipline Allman by higher management. 
In analyzing Hayes™ situation, the judge found that even assuming 
Hayes™ conduct merited discipline, there was no explanation why she 
was terminated, as opposed to bein
g given another written warning.  
While Member Schaumber finds th
at the Respondent™s progressive 
discipline system could sustain a discharge action following two writ-
ten warnings, he agrees with the judge
 that the circumstances in Hayes™ 
situation establish unlawful discrimination. 
4 All dates in this part of our d
ecision are in 1999 unless otherwise 
indicated. 341 NLRB No. 45 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 370 
weekend, Harris decided to meet with Booker on Mon-
day.  He planned to ask Booker for an explanation for 
Moore™s termination and to call Booker a liar if Booker 
refused to give him a reason.   
On August 30, Harris approached Booker, and re-
quested a meeting with Booker, Human Resource Man-
ager Alexis Butcher, and Su
pervisor David Marple.  In 
the ensuing meeting in Butche
r™s office, Harris repeat-
edly asked Booker for an explanation of Moore™s termi-
nation.  When Booker refused, citing confidentiality con-
cerns, Harris insisted that Moore was wrongly termi-

nated.  Harris then repeatedly called Booker a ﬁliarﬂ and 
a ﬁlying bastard.ﬂ  He did so despite continued warnings 
that he stop.  Butcher™s testimony, which the judge cred-
ited, also reveals 
 [t]hat [Harris] felt pretty strongly about Dane [Moore] 
and his supervisory roles and his capacity and how 
Dane did his job.  He continued to say and, then it got a 
little harsher, he said . . . I think on numerous times that 
Tom [Booker] was [Plant Manager Len Komori™s] 
prostitute.  That he had prostituted himself.  Wanted to 
know how much Len was paying him.  How much 
prostitutes got paid now a days.  I remember he 
grabbed his crotch and said something to the effect of, I 
have your manhood hanging right here. 
 When Harris™ verbal attacks continued, Plant Manager 
Komori was summoned to Butcher™s office and informed 

about  what had happened du
ring the meeting.  Komori 
asked Harris if he had called Booker a liar, a lying bas-

tard, and a prostitute.  Harris conceded that he had, but 
denied purposely grabbing his crotch.  After a brief pri-
vate caucus to discuss the matter with Booker and 
Butcher, Komori terminated Harris for insubordination.  
The judge found that Harris™ behavior on August 30 
was provoked by the Respondent™s unlawful discharge of 
Moore on August 27.  According to the judge, the provo-
cation had been ﬁextraordinarily extreme,ﬂ and it was 
reasonable for Harris to assume he would soon be fired 
or constructively discharged by Booker.  The judge fur-
ther found that Harris™ prot
est of Moore™s termination 
constituted protected activity and that neither Harris™ 

premeditated conduct (i.e., calling Booker a liar) or his 
unplanned, more offensive outbursts (calling Booker a 
prostitute, a lying bastard, and grabbing his crotch) dur-
ing the August 30 meeting removed the Act™s protection.  
Thus, the judge concluded that the Respondent violated 
Section 8(a)(3) and (1) by discharging Harris. 
The parties do not take exception to the judge™s finding 
that Harris™ conduct was concerted activity under the 
Act.  However, not all concerted activities are protected 
under Section 7 of the Act.  Thus, where an employee 
engages in indefensible or abusive conduct, his concerted 
activity will lose the protection of the Act.  Whether the 
Act™s protection is lost depends on a balancing of four 
factors: (1) the place of the 
discussion between the em-
ployee and the employer; (2) 
the subject matter of the 
discussion; (3) the nature of the employee™s outburst; and 
(4) whether the outburst was, in any way, provoked by an 
employer™s unfair labor practice.  See 
Atlantic Steel Co.,
 245 NLRB 814 (1979).  Applying these factors, we find 

that Harris™ August 30 conduct cost him the Act™s protec-
tion. 
With respect to the place of the discussion, Harris™ 
August 30 meeting with Booker was held in the human 

resource manager™s office.  In
 one respect the locus of 
Harris™ outburst was one that would have a less disrup-

tive effect than it would have if it had occurred on the 
plant floor, in the presence of employees.
5  However, in 
another respect, the locus 
accentuated and exacerbated 
the insubordinate nature of Harris™ offensive outbursts.  
Thus, as found by the judge, Harris™ purpose in request-
ing the August 30 meeting was to embarrass Booker be-
fore management.  For this reason, at Harris™ instigation, 
the meeting included other managers.  From this stand-
point, a meeting in management offices, before other 
managers, would accentuate and exacerbate the disrup-
tive effect of Harris™ outburst.  Accordingly, in light of 
these countervailing factors, we
 find that this factor nei-
ther weighs in favor nor against the Act™s protection for 

Harris™ conduct. 
Regarding the subject matter of the discussion, Harris 
initiated the meeting to formally complain to Booker.  
The meeting focused on Moore™s discharge.  From his 
prior conversations with Moore, Harris knew that 
Moore™s discharge had been precipitated by Moore™s 
refusal to further the Respondent™s unlawful campaign 
against union advocates by downgrading Harris™ monthly 
evaluation rating.  Thus, the August 30 meeting initiated 
by Harris involved the matter of the right of employees 
to engage in protected union activity and the unlawful 
removal of a supervisor who refused to violate this 
right.
6  However, it was not intended by Harris to be a 
peaceful but firm demonstration of his concern about 

what had occurred.  Harris™ intended to confront Booker, 
call him a liar, and embarrass him before management.  
Under these circumstances, Booker reasonably should 
have known that the discussion would escalate.  On bal-
                                                          
 5 Compare 
Aluminum Co. of America
, 338 NLRB 20, 21 (2002) 
(employee lost the protection of the Act where his profane outbursts 
took place in employee breakrooms). 
6 See Thore, Inc.,
 296 NLRB 859, 870 (1989) (discharge of supervi-
sor for refusing to honor employer
™s request to lower performance 
evaluations of known union adherents so
 as to provide employer with a 
discriminatory pretext to fire them). 
   TRUS JOIST MACMILLAN
 371
ance, however, we find this second 
Atlantic Steel
 fac-torŠthe subject matter of discussionŠweighs slightly in 
favor of the Act™s protection. 
With respect to the nature of the employee™s outburst, 
Harris™ remarks were personal, highly offensive, and 
escalated to the point that 
Plant Manager Komori had to 
be summoned to the meeting.  Harris lodged a series of 

profane verbal attacks dir
ected against Booker in the 
presence of Butcher and Marple.  Harris repeatedly ac-

cused Booker of being a ﬁprostituteﬂ for Plant Manager 
Komori and called Booker a ﬁl
ying bastard.ﬂ  Harris even 
went so far as grabbing his crotch and telling Booker that 
he had Booker™s manhood ﬁhanging right here.ﬂ  Not-
withstanding this provocation, Booker, Butcher, Marple, 
and Komori merely sought to stop Harris™ attacks, with-
out engaging in conduct that reasonably would escalate 
it. Employers and employees have a shared interest in 
maintaining order in the workplace, an order that is made 
possible by maintaining a certain level of decorum.
7  Disorder can have a detrimental impact on morale, pro-

ductivity, and discipline.  Viewed from this necessary 
perspective, Harris™ behavior
 far exceeded what can be 
expected or tolerated.  Despit
e the fact that the confronta-tion took place away from th
e workfloor, its severity added to its significance.  Harris™ anger in reaction to 

Booker™s unlawful actions did not give him license to 
launch a planned, vituperative personal attack, with foul 
language and obscene gestures, against Booker in the 
presence of other supervisors, including a woman, to 
undermine Booker™s managerial authority.
8  After Har-
ris™ conduct, it would be un
reasonable to expect that 
Komori, Marple, Butcher, and (most especially) Booker 
would be able to work effectively with Harris.  In these 
circumstances, this third 
Atlantic Steel
 factorŠthe nature 
of the employee™s outburstŠweighs heavily towards 

Harris losing the Act™s protection.   
Finally, we consider the last 
Atlantic Steel
 factorŠwhether the outburst was, in any way, provoked by an 
employer™s unfair labor practice.  The judge found, and 
we agree, that it would not be unreasonable for Harris to 
be more angered by the Respondent™s unlawful retalia-
tion against Moore for his refusal to wrongfully down-
grade Harris™ evaluation than Harris would have been by 
                                                          
                                                           
7 See Woodruff & Sons
, 265 NLRB 345, 347 (1982) (ﬁAlthough the 
Board long has recognized that an employee™s right to engage in pro-
tected activity permits some leeway 
for impulsive behavior, this must 

be balanced against the employer™s right to maintain order and re-
spect.ﬂ). 8 See Aluminum Co. of America
, supra (employee™s repeated, sus-
tained, ad hominem profanity removed the Act™s protection); 
Piper 
Realty Co., 313 NLRB 1289 (1994) (employee™s insubordination and 
display of repeated profanity 
removed the Act™s protection). 
a direct retaliation against him.  Harris was aware of the 
Respondent™s animosity toward his union activities and 
the Respondent™s attempts to use Moore to get rid of 
him.  Just a week before Harris™ August 30 meeting, 
Moore told Harris that Moore was told by Booker that 
(1) Moore™s peers expected 
Moore to ﬁtake care ofﬂ Har-
ris by isolating him and making him feel unwelcome, (2) 

Moore might be promoted to technical director if he co-
operated with Booker in getting rid of Harris, and (3) 
Harris was going to be given an unsatisfactory teamwork 
evaluation because of Harris™ union activities.  Thus, 
Harris reasonably viewed Booker as being responsible 
for Moore™s discharge and (with Moore now out of the 
way) as being ready and willing to pursue the same 
unlawful course against Harris.
  However, our agreement 
with the judge that Harris™ anger toward Booker was the 

result of Moore™s termination is not the same as a finding 
that there were no limits to 
Harris™ expression of his an-
ger,
9 particularly, where, as here, it took place 3 days 
later. Harris™ offensive outburst was not a spontaneous or re-
flexive reaction to the news about Moore™s termination.  
Rather, on Friday afternoon when Booker first told Har-
ris about Moore™s termination, Harris said nothing offen-

sive, and reacted calmly.  Afterwards, however, while he 
had time to reflect, Harris engaged in considerable plan-
ning as to how, when, and where he would respond to the 
news.  Based on this planning, Harris did not confront 
Booker when he first returned to work on Monday, but 
merely requested that Booker schedule a meeting with 
him and other named managers.  Thus, it was Harris who 
orchestrated a confrontati
onal, face-to-face meeting on a 
date of his own choosing.  In that meeting, Harris delib-
erately launched into a vitu
perative personal attack on 
Booker, replete with obscene language and gesture.
10  Thus, it was Harris, and not the Respondent, who orches-
trated this encounter on August 30 that gave rise to his 
insubordinate and profane ou
tburst.  Therefore, the 
At-lantic Steel
 factor regarding the provocation by an em-
ployer™s unfair labor practice does not favor the Act™s 
protection for Harris.  The provocation is balanced off by 
Harris™ premeditation. 
To summarize, our analysis reveals that one factorŠ
the nature of the outburstŠweighs heavily in favor of 
Harris losing the protection of
 the Act.  Two factorsŠthe 
place of the discussion and 
the provocation by unfair labor practicesŠare neutral.  The remaining factorŠthe 
 9 See NLRB
 v. Steinerfilm
, 669 F.2d 845, 852 (1st Cir. 1982) 
(ﬁ[T]here are . . . limits to employee insubordination, even when pro-
voked.ﬂ). 
10 See J.P. Stevens v. NLRB
, 547 F.2d 792 (4th Cir. 1976) (premedi-
tated disruptive employee conduct 
not protected by the Act). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 372 
subject matter of the discussionŠleans slightly in favor 
of the Act™s protection for Harris.  In our view, this last 
factor (in favor of the Act™s protection) is outweighed by 
the nature of the outburst because the latter factor 
strongly favors a loss of protection.
11  Accordingly, we 
find that Harris lost the protection of the Act during his 
meeting with Booker on Augu
st 30.  Therefore, his dis-
charge did not violate Section 8(a)(3) and (1) of the Act. 
2. No-solicitation/no-distribution rule 
The complaint alleges that the Respondent announced, 
promulgated, and maintained an overly broad no-soli-

citation/no-distribution rule.  The judge categorized these 
allegations in terms of the Respondent™s conduct occur-
ring before and after March 13, 1998.  He found that 
Section 10(b) of the Act barred consideration of the pre-
March 13 activity, including promulgation of the rule, 
and the General Counsel waived his contention that the 
post-March 13 activity was unlawful.  The General 
Counsel does not challenge the judge™s 10(b) finding for 
the pre-March 13 activity, but he excepts to the judge™s 
failure to find an 8(a)(1) violation based on the post-
March 13 activity.  We find merit in these exceptions. 
We agree with the General Counsel that the ﬁmainte-
nanceﬂ of the Respondent™
s no-solicitation/no-distri-bution rule after March 13, 1998, is before the Board for 

consideration.  This matter is clearly encompassed in the 
amended charge in Case 6ŒCAŒ29855 filed on Septem-
ber 24, 1998, and in paragraph 9(a) of the outstanding 
amended consolidated complaint in the instant cases.  
Contrary to the judge, we fi
nd that the General Counsel 
never withdrew or sought to
 withdraw this complaint 
allegation at the hearing or in his posthearing brief to the 
judge.  In fact, the Genera
l Counsel introduced evidence 
of the rule™s maintenance after March 13, 1998. 
                                                          
                                                           
11 Compare 
Felix Industries
, 331 NLRB 144 (2000), enf. denied and 
remanded 251 F.2d 1051 (2001), on remand 339 NLRB No. 32 (2003).  
In that case, employee Yonta used profanity during a grievance-related 

telephone conversation with a supervisor.  The Board majority found 
that one Atlantic Steel factorŠthe nature of the outburstŠdid not out-
weigh the other factors favoring the protections accorded Yonta under 
the Act.  Chairman Battista dissent
ed because, in his view, Yonta™s 
outburst constituted outrageous mi
sconduct and outweighed the other 
Atlantic Steel factors, thereby causing Yonta to lose the Act™s protec-
tion.  Id. at slip op. 4.  While Me
mber Schaumber did not participate in 
Felix Industries
, he agrees with Chairman Battista™s dissent.  Neverthe-
less, Felix Industries
 can be distinguished from the present case.  In 
Felix Industries
, Yonta™s conduct was not as egregious as Harris™ in-
subordinate and profane conduct. 
 Calling your manager boss a ﬁfŠing 
kid,ﬂ on the telephone away from 
the workplace, as did Yonta in 
Felix, is less insubordinate than accusing y
our superior of being a prostitute, 
and graphically illustrating your comme
nt, as did Harris.  In addition, 
Harris™ outburst was made after the 
passage of 3 days, i.e., after a 
chance to ﬁcool downﬂ to his boss while Yonta™s statements were made 
immediately to his supervisor. 
The Respondent™s rule at issue is set forth in its em-
ployee handbook for its Buckhannon plant employees.
12  According to the testimony of Human Resource Director 
Butcher, this rule was in existence since before March 
1998 through at least March 2000.  She further testified 
that the Respondent never openly disavowed or revoked 
this rule. 
On its face, the rule prohibits distribution of literature 
ﬁin all working areas and all areas of all plant property at 
all times.ﬂ  It is undisputed that the rule includes distribu-
tion of union literature and that the Respondent has so 

informed employees about the rule™s applications to such 
situations.  The Board has consistently held that  ﬁ[a] rule 
prohibiting distribution of literature on employees™ own 
time and in nonworking areas is presumptively invalid.ﬂ  
See TeleTech Holdings, Inc.,
 333 NLRB 402, 403 
(2001), and cases cited therein.  When a rule is presump-
tively unlawful on its face, the 
employer bears the burden 
to show that it communicated or applied the rule in a way 
that conveyed a clear intent to permit distribution of lit-
erature in nonworking areas during nonworking time.  
Ichikoh Mfg
., 312 NLRB 1022 (1993), enfd. 41 F.3d 
1507 (6th Cir. 1994).  
Uncontradicted evidence shows that on numerous oc-
casions during the campaign leading to the first election 

on March 12 and 13, 1998,  the Respondent™s managers 
and supervisors repeatedly to
ld employees that distribu-
tion of union literature or solicitation on behalf of the 

Union at any time and anywhere on the company prem-
ises would be considered a violation of the company™s 
no-solicitation/no-distribution rule, and would subject 
violators to discipline.  Thus, not only did the Respon-
dent™s communications fail to rebut the presumptively 
unlawful nature of its no-distribution rule, they also gave 
an equally overbroad and unlawful meaning to its no-
solicitation rule, which was presumptively lawful on its 
face.  The Respondent made no attempt to alter this over-
broad interpretation of the no-solicitation/no-distribution 
rule, which it continued to maintain after March 13, 
1998, and throughout the Union™s second campaign in 
1999.  Employee witnesses testified that they curtailed 
their union activities at the plant during the second cam-
paign so as to not run afoul of the invalid no-
 12 The rule states: 
Solicitation by any associate of
 another associate during the 
working time of either associate for any reason is strictly prohibited, 
unless otherwise prohibited by law.  Distribution of advertising ma-
terials, handbills or other literature 
is prohibited in all working areas 
and all areas of all plant property at all times. . . . Solicitation of a 
Trus Joist MacMillan sponsored 
event, which have been pre-
approved by the Human Resource Manager or Plant Manager, is 

permissible. 
   TRUS JOIST MACMILLAN
 373
solicitation/no-distribution rule.  Furthermore, as re-
counted in the next section of our decision, the Respon-
dent demonstrated its adherence to the rule as previously 
interpreted when it restricted prounion employee Hall™s 
movement during the final days of the second campaign 
and warned that he would be presumed to be soliciting 
for the Union in violation of its no-solicitation rule if he 
did not abide by the restriction. 
In its defense, the Respondent argues that no employee 
was ever disciplined for violating the rule.  However, the 
absence of actual discipline does not negate either the 

rule™s clear unlawful interpretation or its maintenance 
throughout the period from March 13, 1998, to the hear-
ing date.  Indeed, the absence of any discipline in these 
circumstances may speak more 
to the effectiveness of the 
overboard rule in chilling employees™ exercise of their 

Section 7 rights under the Act, as confirmed by employee 
witness testimony.  Thus, we find that the maintenance 
of the no-solicitation/no-distribution rule after March 13, 
1998, violated Section 8(a)(1) of the Act. 
3. Restriction of plant access 
George Dolmat served as maintenance manager until 
he was demoted to plant engineer in January 1999.  The 
complaint alleges that in March 1999 Dolmat unlawfully 
restricted employees™ access w
ithin the facility in order 
to prevent them from discussing the Union.  In its an-

swer, the Respondent admitted Dolmat™s supervisory and 
agency status at all material times.
13  The judge dis-
missed this allegation for lack of evidence.  We reverse 

the judge.  
Before the Union™s organizing campaign began, main-
tenance employees, including Joseph Hall, enjoyed free 
access within the Buckhannon 
plant and could discuss a 
variety of nonwork-related subjects in work areas during 

work time provided these discussions did not interfere 
with production.  Hall testified that during the closing 
days of the Union™s second organizing campaign in 
March 1999, Dolmat repeatedly called Hall into his of-
fice.  Dolmat instructed Ha
ll to restrict his movement 
within the facility or it would be presumed that Hall was 
soliciting employees to support the Union in violation of 
Respondent™s no-solicitation rule.   
We find that Dolmat, acting as the Respondent™s agent, 
departed from company past 
practices of allowing free 
plant access and restricted Hall™s movement within the 
facility to curtail employees™ union discussions.  An em-
ployer violates Section 8(a)(1
) of the Act when it prohib-
                                                          
 13 In its exceptions, the Respondent 
belatedly contends that Dolmat 
was no longer a statutory supervisor at the time of the alleged incident.  
We find no basis for setting aside the Respondent™s prior admission of 
Dolmat™s supervisory status. 
its employees from discussing union-related matters 
while allowing discussion of other nonwork related sub-
jects during working time.  See 
McGaw of Puerto Rico, 
Inc., 322 NLRB 438, 449 (1992); 
Willamette Industries
, 306 NLRB 1010 fn. 2 (1992).  Accordingly, we find Dol-
mat™s statements violated Sect
ion 8(a)(1) of the Act.    
AMENDED 
CONCLUSIONS OF 
LAW 1. The Respondent violated 
Section 8(a)(1) of the Act 
by maintaining an unlawful no-solicitation/no-distribu-

tion rule after March 13, 1998. 
2. The Respondent, through its agent, George Dolmat, 
violated Section 8(a)(1) of the Act by restricting em-

ployee Joe Hall™s access within
 the Respondent™s facility in order to prevent him from discussing the Union in 

March 1999. 
3. The Respondent, through Supervisor Terry Leigh, 
violated Section 8(a)(1) of
 the Act by informing em-
ployee Troy Stire in the summer of 1999 that he was 

targeted for reprisal due to his union activities. 
4. The Respondent violated 
Section 8(a)(1) of the Act 
by discharging Supervisor Dane Moore on August 27, 
1999, for refusing to commit an unfair labor practice. 
5. The Respondent violated Section 8(a)(3) and (1) of 
the Act by discharging or disciplining the following em-
ployees on the dates set forth below opposite their re-
spective names: 
 Roger Allman  August 23, 1999 
Joe Hall   May 12, 1999 
Mylinda Casey Hayes August 12, 1999 
Troy Stire  May 11, 1999 
Larry Wilson  June 4, 1998 
 6. The remaining allegations of the amended consoli-
dated complaint are dismissed.  
ORDER The National Labor Relations Board orders that the 
Respondent, Trus Joist MacMillan, Buckhannon, West 

Virginia, its officers, agents, successors, and assigns, 
shall  
1. Cease and desist from 
(a) Maintaining overly broad rules that prohibit em-
ployees from engaging in union solicitation during non-

working time and from engaging in union solicitation or 
distribution in nonworking areas. 
(b) Restricting an employee™s access within the Re-
spondent™s facility in order to prevent him from discuss-
ing the Union. 
(c) Informing an employee that
 he was targeted for re-
prisal due to his union activities. 
(d) Discharging a supervisor for refusing to commit an 
unfair labor practice. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 374 
(e) Discharging, disciplining, or otherwise discriminat-
ing against its employees for supporting the Union or any 
other labor organization. 
(f) In any other manner interfering with, restraining, or 
coercing employees in the exer
cise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind its unlawful no-solicitation/no-distribution 
rule, remove it from the employee handbook, and advise 

employees in writing that the rule is no longer being 

maintained.   
(b) Within 14 days from the date of the Board™s Order, 
offer Joe Hall, Mylinda Casey Hayes, and Dane Moore 
full reinstatement to their former jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
(c) Make Roger Allman, Joe Hall, Mylinda Casey 
Hayes, Dane Moore, and Troy Stire whole for any loss of 
earnings and other benefits resulting from their dis-
charges or discipline, less any net interim earnings, plus 
interest. 
(d) Within 14 days from the date of the Board™s Order, 
remove from its files any reference to the unlawful dis-
charges or disciplinary actions of Roger Allman, Joe 
Hall, Mylinda Casey Hayes, Dane Moore, Troy Stire, 
and Larry Wilson and, within 3 days thereafter, notify 
each of them in writing that th
is has been done and that 
the discharges or disciplinary actions will not be used 

against them in any way. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, time-
cards, personnel records and reports, and all other re-
cords, including an
 electronic copy of such records if 
stored in electronic form, 
necessary to analyze the 
amount of backpay due under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility in Buckhannon, West Virginia, copies of the 
attached notice ma
rked ﬁAppendix.ﬂ14   Copies of the 
notice, on forms provided by the Regional Director for 

Region 6, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
                                                          
                                                           
14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
are customarily posted.  Reas
onable steps shall be taken 
by the Respondent to insure 
that the notices are not al-tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of this proceeding, the 
Respondent has gone out of business or closed the facil-

ity involved in this proceeding, it shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former 
employees employed by the 
Respondent at any time 
since June 4, 1998. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to com-
ply. 
 MEMBER WALSH
, concurring and dissenting in part. 
I agree with my colleagues in all respects except their 
finding that union activist Roger Harris lost the protec-
tion of the Act and was lawfully discharged for his mis-
conduct while protesting the unlawful discharge of his 
supervisor for attempting to protect Harris from the Re-

spondent™s unlawful conduct in trying to rid itself of 
prounion employees.  I agree with the administrative law 
judge that Harris was unlawfully discharged. 
Facts The essential facts about 
Harris™ discharge are con-
tained in section 1 of my colleagues™ opinion. 
Applicable Principles 
As recently reiterated on 
remand from the D.C. Circuit 
Court of Appeals in 
Felix Industries
,1 the Board exam-
ines and balances four factors set forth in 
Atlantic Steel
2 in determining whether an employee™s misconduct while 

engaged in protected activity causes him to lose the pro-
tection of the Act: (1) the pl
ace of the discussion; (2) the 
subject matter of the discussion; (3) the nature of the 
employee™s outburst; and (4) whether the outburst was, 
in any way, provoked by an employer™s unfair labor 
practice.  Application of Principles
 After carefully weighing the 
Atlantic Steel
 factors, I 
find, contrary to my colleagues, that Harris did not forfeit 

the protection of the Act by his misconduct during pro-
test of the Respondent™s unla
wful discharge of Harris™ 
supervisor, Dane Moore, just 3 days before.  
With respect to the place of the discussion, Harris™ 
meeting with Assistant Plant Manager Booker, Human 
Resource Manager Butcher, and Supervisor Marple on 
Monday, August 30, 1999, was conducted in Butcher™s 
 1 331 NLRB 144 (2000) (
Felix I), enf. denied and remanded 251 
F.3d 1051 (2001), on remand 339 NLRB No. 32 (2003) (
Felix II
). 2 245 NLRB 814 (1979). 
   TRUS JOIST MACMILLAN
 375
private office, away from th
e plant floor and out of the 
sight and hearing of  any employees.  Harris™ misconduct 
during the meeting therefore had no effect on the Re-
spondent™s interest in maintaining order and decorum on 

the work floor.  Accordingl
y, the place of Harris™ mis-
conduct does not even begin to carry it beyond the scope 

of the protection of the Act.  
Regarding the subject matter of the discussion, Harris 
asked for the meeting to get an explanation for why 

Booker discharged Supervisor Moore.  The meeting fo-

cused on Moore™s discharge, 
which Harris already knew 
was caused by Moore™s rightful refusal to downgrade 

Harris™ performance evaluation in furtherance of the Re-
spondent™s unlawful campaign to get rid of prounion 
employees like Harris.  Thus, the subject matter of Har-

ris™ meeting with Booker, Butcher, and Marple was the 
Respondent™s unlawful discharge of Supervisor Moore 
for trying to protect the fundamental rights of employees 
to engage in prounion activity.  Indeed, during the meet-
ing, Harris told the management officials present that he 
was going to let both the National Labor Relations Board 

and the Union, as well as the other employees, know 
what the Respondent had done to MooreŠit fired him 
for refusing to participate in the Respondent™s unlawful 

campaign to rid itself of prounion employees.  As with 
the place of the discussion, then, the subject matter of 
this discussion does not remove it from the protection of 
the Act.  
Finally, I fully agree with the judge™s balancing of the 
third and fourth 
Atlantic Steel
 factors: (3) the nature of Harris™ outburst and (4) the extent to which it may have 
been provoked by the Respondent™s unlawful discharge 
of Harris™ supervisor, Moore.  While I do agree with my 
colleagues that Harris™ conduct moments before he was 
discharged weighs toward a loss of the protection of the 

Act,3 I also agree with the judge that the provocation for 
Harris™ behavior was extraordinarily extreme: the Re-

spondent™s unlawful discharge of Harris™ well-respected 

supervisor just 3 days earlie
r, because Moore steadfastly 
refused to give Harris an unsatisfactory rating on his per-

formance evaluation in furthe
rance of the Respondent™s 
unlawful scheme to get rid of several prominent union 
leadersŠincluding Harris. 
Harris was fully aware of the Respondent™s animosity 
toward his union activities and the Respondent™s at-

tempts to use Moore to get rid of him.  Just a week be-
                                                          
 3 Although I agree with my colleague
s™ ultimate conclusion that the 
nature of Harris™ conduct weighs towa
rd forfeiting the protection of the 
Act, I do not share all of their valu
e judgments concerning the conduct.  
For example, my colleagues seem 
somewhat patronizingly concerned 
with the fact that a female supervisor was present during Harris™ out-
burst, a fact I find entirely irrelevant. 
fore Harris™ August 30 meeting with management, 
Moore candidly informed Harris that Moore had been 
told by Booker that (1) Moore™s managerial peers ex-
pected Moore to ﬁtake care of
ﬂ Harris by isolating him 
and making him feel unwelcome; (2) Moore might be 
promoted to technical director if he cooperated with 
Booker™s plan to get rid of Harris; and (3) Harris was 

going to get an unsatisfactory teamwork evaluation. (The 
next day, and again 2 days after that, Moore expressly 
refused to obey Booker™s instruction to give Harris an 
unsatisfactory rating, becaus
e, as Moore told Booker, 
Moore believed that Booker™s instruction was motivated 

by the Respondent™s desire to retaliate against Harris 
because of his union activity.)  
In consideration of these circumstances, the judge 
found that it would not be unr
easonable for Harris to be 
more infuriated by the Respondent™s unlawful retaliation 
against Moore for not mistreating Harris than by a direct 

retaliation by the Respondent against Harris himself.  I 
agree.  Thus I find, under 
these aggravated and unusual 
circumstances, that Harris™ sp
ontaneously and repeatedly 
accusing Booker of being a ﬁprostituteﬂ for Plant Man-ager Komori, calling Booker 
a ﬁlying bastard,ﬂ and even 
grabbing his crotch and telling Booker that Harris had 
Booker™s manhood ﬁhanging right here,ﬂ were provoked 
by the Respondent™s unlawful termination of Moore just 
3 days earlier for going to bat for Harris in a doomed 

effort to keep the Respondent from running Harris out of 
his job in retaliation for his support of the Union.  
Until his union involvement, Harris had been consid-
ered a valued, long-term employee. His behavior on the 

day of his discharge was out of character for him and 
stood in stark contrast to his otherwise good work record 
over nearly 4-1/2 years.  
In sum, balancing Harris™ behavior and the Respon-
dent™s unlawful provocation, I first acknowledge that 

Harris™ behavior did weigh toward a loss of the protec-
tion of the Act.  But I also find that Harris™ behavior was 

substantially provoked by the Respondent™s unlawful 
discharge of Harris™ supervisor for refusing to unlawfully 
discriminate against Harris in retaliation for his support 

for the Union. Accordingly, 
I find, on balance, that Har-
ris™ behavior ultimately did not carry him beyond the 

scope of the protection of the Act.  I conclude, therefore, 
that Harris™ discharge violated Section 8(a)(3) and (1) of 
the Act.  
         DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 376 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor la
w and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT maintain a no-solicitation/no-distribution 
rule which prohibits you from engaging in union solicita-
tion during nonworking time and from engaging in union 
solicitation or distribution in nonworking areas. 
WE WILL NOT restrict your access 
within our plant in 
order to prevent you from discussing the United Mine-
workers of America (the Union). 
WE WILL NOT inform you that you are targeted for re-
prisal due to your union activities. 
WE WILL NOT discharge our supervisors for refusing to 
commit an unfair labor practice. 
WE WILL NOT discharge, discipline, or otherwise dis-
criminate against you for supporting the Union or any 
other labor organization. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act. 
WE WILL rescind our unlawful no-solicitation/no-
distribution rule, remove it from our employee hand-
book, and advise you in writing that the rule is no longer 
being maintained.  
WE WILL, within 14 days from the date of the Board™s 
Order, offer Joe Hall, Mylinda Casey Hayes, and Dane 
Moore full reinstatement to thei
r former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 

without prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make Roger Allman, Joe Hall, Mylinda Ca-
sey Hayes, Dane Moore, and Troy Stire whole for any 
loss of earnings and other benefits resulting from their 
discharges or disciplinary actions, less any net interim 
earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharges or disciplinary actions of Roger Allman, 
Joe Hall, Mylinda Casey Hayes, Dane Moore, Troy Stire, 
and Larry Wilson and 
WE WILL
, within 3 days thereafter, 
notify each of them in
 writing that this has been done and 
that the discharges or disciplinary actions will not be 
used against them in any way. 
TRUS JOIST MACMILLAN  Patricia Daum, Esq., 
for the General Counsel.
 Richard W. Gallagher, Joseph M. Price, 
and Michelle Duncan, Esqs. (Robinson & McElwee, LLP
), of Charleston, West Virginia, for the Respondent.
 Gene Saunders, International Representative, 
of Charleston, 
West Virginia, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE ARTHUR J AMCHAN
, Administrative Law Judge.  This case 
was tried in Clarksburg, West 
Virginia, on February 1Œ3, 28Œ
29, and March 1Œ2, 2000.  The charges were filed on June 15, 
1998, August 26, September 9, September 14 and October 7, 
1999, and the amended consolid
ated complaint was issued 
January 14, 2000. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, Trus Joist MacMillan (TJM),
1 a limited partner-
ship, manufactures and sells w
ooden structural components at 
its facility in Buckhannon, West Vi
rginia.  From this facility, it 
annually sells and ships goods valued in excess of $50,000 

directly to points outside the 
State of West Virginia. Respon-dent admits and I find that it is an employer engaged in com-

merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and that the Union, the United Mineworkers of America 

(UMW or UMWA), is a labor organization within the meaning 
of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The First Organizing Campaign 
Trus Joist MacMillan built its plant at Buckhannon, West 
Virginia, in 1994 and 1995.  The facility began operation in 

1995, under Len Komori, its current
 plant manager.  At Buck-
hannon, logs are debarked and treated and then are processed 

depending on their quality.  High-g
rade material is dried and 
then is processed further to produce Respondent™s microllam 
product.  Lower grade material is
 put into strands of material 
which are glued, heated, and pressurized to make TJM™s paral-

lam product.  Both are used as structural members in construc-
tion.  Approximately 275 hourly
 production and maintenance 
employees work at Respondent™s Buckhannon facility. 
                                                          
 1 Trus Joist MacMillan, which operates a number of other facilities 
in the United States and Canada, was recently purchased by Weyer-
haeuser Corporation. 
   TRUS JOIST MACMILLAN
 377
The United Mine Workers conducted two unsuccessful orga-
nizing drives at the Buckhannon plant.  Company management 
learned of the first drive in la
te 1997.  On February 12, 1998, 
TJM received a list from the Union identifying 32 employees as 

members of the Union™s in-house organizing committee.
2  Len 
Komori conducted formal and informal strategy meetings on 
how to respond to the organization efforts of the UMW.  At one 
of these meetings, he told his 
managers and supervisors not to 
allow the distribution of union literature anywhere on company 

property and to prohibit any prounion campaigning on com-
pany property. Later during the campaign, Komori told his 
supervisors and managers that the Company may not be correct 
in prohibiting prounion campaigning on company property, but 
to continue prohibiting it nevertheless.
3  At least some of the 
supervisors and managers fo
llowed his instructions. 
During February 1998, David Vi
ncent, one of Respondent™s 
shift managers, told approximately 14 employees on his crew 

that the Company would probably come down hard on employ-
ees who worked for the Union.
4 Several other supervisors 
and/or managers interrogated em
ployees as to whether they 
were for or against the Union.  These include Shift Manager 
Keith Barbo who interrogated Ke
nneth Mealy and Roger Riley, 
and Larry Harvey, Respondent™s 
shipping manager, who inter-
rogated John Mundy. 
The Union lost the NLRB representation election, which was 
conducted on March 12 and 13, 1998, by a margin of 143 to 
107; 5 ballots were challenged.
5  After the election, however, 
Komori continued to conduct fo
rmal and informal strategy 
sessions regarding the issues that arose during the union cam-paign.  At a meeting in the of
fice of the Human Resources Di-
rector, Alexis Butcher, following the campaign, George 

Sander,6 Respondent™s plant engineer, suggested that the com-
pany ﬁfire all the troublemakers and let our lawyers earn their 

keep.ﬂ  Komori responded, ﬁ[W]hy
 don™t we just fire all the 
Rogers, that way it w
on™t be discriminatory.ﬂ
7  Four members 
                                                          
                                                                                             
2 GC Exh. 49 only contains 24 names.
  I infer from  the testimony of 
Alexis Butcher at Tr. 1105Œ1108, and Larry Wilson at Tr. 861, that 
there is another sheet with eight names on it that was received by Re-
spondent on or about February 12. 
3 The testimony, to this effect, of a former supervisor, George Dol-
mat, who was fired by Respondent 
in March 1999, is uncontradicted. 
4 Joy Parker™s testimony in this regard is uncontradicted.  Vincent 
did not testify. 
5 The General Counsel™s unopposed motion to reopen the record to 
receive joint stipulations is granted. 6 Sander should not be confused with Gene Saunders, the Charging 
Party™s representative at this hearing. 
7 Neither Komori nor Butcher, nor any other witness contradicted 
George Dolmat™s testimony regard
ing this exchange.  ﬁAlthough the 
Board may dismiss or disregard uncontroverted testimony, it may not 

do so without a detailed explanation,ﬂ 
Missouri Portland Cement Co. v. 
NLRB, 965 F.2d 217, 222 (7th Cir. 1992).  I have no reason to dismiss 
the testimony of Dolmat in this re
gard.  Although he was fired by Re-
spondent, his testimony is consistent with that of Moore, Ruth (who 
apparently left Respondent voluntar
ily), and Williams (who is still 
employed as a supervisor at TJM).   Moreover, the testimony of Assis-
tant Plant Manager Booker lends credibility to testimony of the General 
Counsel™s witnesses regarding Res
pondent™s expressions of animus.  
Booker concedes that he asked Da
ne Moore how he knew Roger Harris 
wasn™t soliciting for the Union while working and how Moore would 
of the union in-house committee are known by the name of 
Roger: Harry ﬁRogerﬂ Allman, R
oger Harris, Roger Riley, and 
Roger Zickefoose.  Allman and Harris were two of the most 

active union supporters, as was Joseph Hall, another of the 
alleged discriminatees in this 
case.  Respondent was aware of 
their prominent role in the union campaign. 
Sometime during the first campa
ign or shortly thereafter, 
Quality Assurance (QA) Supervis
or Dane Moore had a discus-

sion with Roger Harris, a QA te
chnician and prominent union 
supporter, about Harris™ compensation.  Harris contended that 

he and QA technician Kevin Stra
der should have gotten raises 
earlier than production employees, who were hired by Respon-

dent sometime after Harris and Strader.  Moore prepared a 
memo recommending that Harris
 and Strader be given such 
raises retroactively.  Moore 
and his immediate supervisor, 
Technical Director David Ruth, took the memo to a meeting 
with Komori and Alexis Butc
her.  Komori did not adopt 
Moore™s suggestion.  During th
e meeting, Komori said that 
given Harris™ union activity he wa
sn™t sure that he could con-
tinue to work at Trus Joist.
8During the same time frame, Da
vid Ruth had a meeting by 
himself with Komori.  At so
me point, Komori opined that 
Roger Harris™ union activism ﬁdid
 not mesh with TJM™s basic 
business values, with TJM™s cultur
e, and that he really did not 
need to fit in.ﬂ  Continuing, Komori told Ruth that Harris was 
not a team player and didn™t need 
to be at the plant.  Komori 
repeated these views at anot
her meeting attended by Ruth.
9B.  The Legal Standard for Analyzing the Discharges and Dis-
ciplinary Measures Taken Agai
nst the Alleged Discriminatees 
In order to prove a violation of Section 8(a)(3) and (1), the 
General Counsel must show that union activity has been a sub-

stantial factor in th
e employer™s adverse 
personnel decision. To 
establish discriminatory motiva
tion, the General Counsel must 
show union or protected concerted activity, employer knowl-
edge of that activity, animus or hostility towards that activity 
and an adverse personnel action cau
sed by such animus or hos-
tility.  Inferences of knowledge
, animus and discriminatory 
motivation may be drawn from circumstantial evidence as well 
from direct evidence.
10  Once the General Counsel had made an 
initial showing of discriminati
on, the burden of persuasion 
shifts to the employer to prove its affirmative defense that it 
would have taken the same action even if the employee had not 
engaged in protected activity.  
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (lst Cir. 1981). 
 ensure that such solicitation wouldn™t
 happen again.  Finally, Dolmat™s 
testimony and that of many other 
General Counsel witnesses is sup-
ported by the fact that Respondent ha
d a number of witnesses available, 
such as Komori and Butcher, to 
contradict him a
nd did not do so, 
MDI 
Commercial Services, 325 NLRB 53, 60 (1997). 
8 Moore™s testimony about this meet
ing was not contradicted by ei-
ther Komori or Butcher. 
9 It is not clear whether either of 
these meetings is the meeting about 
which Dane Moore testified.  However, Komori did not deny that he 
made the statements attributed to him by Ruth. 
10 Flowers Baking Co., 
240 NLRB 870, 871 (1979); 
Washington 
Nursing Home, 321 NLRB 366, 375 (1966); 
W. F. Bolin Co. v. NLRB,
 70 F.3d 863 (6th Cir. 1995). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 378 
With regard to the 8(a)(1) and (3) violations alleged in this 
case, Respondent™s knowledge of the discriminatees™ union 
activity, except that of Mylinda Casey Hayes, is established by 
clear and uncontradicted direct and circumstantial evidence.  
Respondent™s animus towards this
 activity is al
so established 
by direct, as well as circumstantial evidence.  This includes the 

statements by Komori to Moore and Ruth regarding Roger 
Harris™ union activities, and hi
s suggestion that TJM simply 
ﬁfire all the Rogers.ﬂ  Animus an
d discriminatory motive is also 
established by the statements made by Assistant Plant Manager 
Thomas Booker and other supervisors, notably Terry Leigh, 
after the second union campaign,
 and the obviously pretextual 
reasons given for some of the personnel actions taken by Re-
spondent.  Discriminatory motivation may reasonably be inferred from a 
variety of factors, such as the company™s expressed hostility 
towards unionization combined with knowledge of the em-
ployees™ union activities; inconsistencies between the prof-
fered reason for discharge and other actions of the employer; 
disparate treatment of certain employees with similar work 
records or offenses; a company™
s deviation from past prac-
tices in implementing the discharge; and proximity in time be-

tween the employees™ union activities and their discharge. 
 W.F. Bolin Co. v. NLRB
, 70 F. 3d 863, 871 (6th Cir. 1995). 
As noted by the Court of Appeals for the Ninth Circuit in 
Shattuck Denn Mining Corp. v. NLRB, 366 F.2d 466, 470 (9th 
Cir. 1966): 
 Actual motive, a state of mind, being the question, it is seldom 
that direct evidence will be available that is not also self-
serving.  In such cases, the self-serving declaration is not con-
clusive; the trier of fact may infer motive from the total cir-
cumstances proved.  Otherwise no person accused of unlaw-
ful motive who took the stand an
d testified to 
lawful motive 
could be brought to book.  Nor is the trier of fact-here a trial 
examiner-required to be any more naïf than is a judge.  If he 
finds that the stated motive for a discharge is false, he cer-
tainly can infer that there is another motive.  More than that, 
he can infer that the motive is one that the employer desires to 
conceal-an unlawful motive-at least where, as in this case, the 
surrounding facts tend to reinforce that inference. 
 Accord: Fast Food Merchandisers
, 291 NLRB 897, 898 (1988); Fluor Daniel, Inc.,
 304 NLRB 970, 971 (1991). 
Each of the alleged violations 
must be established independ-
ently and Respondent™s defense to
 each alleged violation must 
also be analyzed independently.
  However, in analyzing each 
allegation, the entire context of the situation must be consid-

ered.  This includes other established unfair labor practices, 
which are highly relevant in determining Respondent™s mo-
tiveŠparticularly, as in this case, where they establish extreme 
hostility to unionization and employees™ efforts to organize, 
NLRB v. DBM, Inc., 987 F. 2d 540 (8th Cir. 1993); 
Reeves 
Distribution Service,
 223 NLRB 995, 998 (1976).   
C.  The Termination of Larry Wilson
111.  Background 
Larry Wilson was hired by Respondent in June 1995; within 
a few months he began working as
 an electrician.  His name 
was on the in-house organizing 
committee list sent to TJM and 
he openly supported the Union at work.  At a company cam-

paign meeting, when Plant Mana
ger Komori began to discuss the wages and benefits paid to the UMWA president, Wilson 
asked Komori what he was paid.  Komori responded that it was 

none of his business. 
For a number of years, Wilson was supervised by Darryl 
King, who criticized Wilson™s jo
b performance on a number of 
occasions.  On October 3, 1997, King completed a performance 

evaluation for Wilson covering the period June 26, 1996, 
through June 26, 1997.  On a scal
e of 0Œ3, zero being unsatis-
factory, King gave Wilson an overall evaluation of  ﬁ1.ﬂ  A 
rating of ﬁ1ﬂ is defined as ﬁmos
tly meets expectations.ﬂ  King 
summarized Wilson™s performance as follows: 
 Motivation needs improvement, needs to be more of a leader 

than a follower during breakdown situations.  Good basic 
troubleshooting skills, needs to improve complex knowledge 
of machinery, more attention n
eeds to be given to the ﬁlead-
ersﬂ of a breakdown to acquire a better knowledge for correc-

tive actions. 
 Wilson was also criticized for being slow in his work by a 
number of people.  As a result, he requested a transfer to the 

maintenance department in mid-
to-late 1997.  This request was 
rejected.  In a memo to Human Resources Director Alexis 

Butcher, Darryl King stated, ﬁI also explained that I needed him 
in the electrical department as a valuable associate.ﬂ  Between 
June and October 1997, on monthl
y team matrix evaluations, 
                                                          
 11 On June 15, 1998, the Union filed a charge alleging that Respon-
dent committed an unfair labor practi
ce in discharging Wilson.  Subse-
quent to the filing of a complaint, 
the matter was informally settled.  
Wilson waived reinstatement and TJM paid him $15,000.  The settle-
ment contained an exculpatory clause stating the TJM did not admit to 
any violation of the Act.  It also 
provided for compliance with the terms 
of a notice to employees, which TJM ag
reed to post at its facility.  That 
notice includes a promise not to threaten employees with job loss or 

terminate employees because of uni
on membership, activities, or sym-
pathies.  By promising to comply with the terms of the notice, TJM in 
turn promised not to in
terfere with, restrain, or coerce employees in the 
exercise of their rights under the 
NLRA.  On November 30, 1999, the 
NLRB Regional Director revoked 
the settlement agreement. 
The General Counsel has not sought reinstatement or any additional 
financial compensation for Wilson.  It seeks only that the Board find 

that Respondent terminated Wilson in
 violation of Sec. 8(a)(3) and (1) 
of the Act, GC Br. at 79.  Since, the General Counsel seeks no addi-

tional remedy, I do not fully appreciate the reasons for his litigation of 
the Wilson discharge.  However, the Board has long held that a settle-
ment agreement may be set aside if 
there has been a failure to comply 
with the provisions of the settlement or if postsettlement unfair labor 

practices are committed, 
Tower City Concrete, 
317 NLRB 1313 (1995).  
Given the fact that I find a number 
of postsettlement unfair labor prac-
tices, I conclude that the Regional Director was entitled to revoke the 
settlement agreement and seek a finding that Wilson was discriminato-
rily discharged. 
   TRUS JOIST MACMILLAN
 379
King gave Wilson mostly ﬁ2ﬂ rati
ngs, i. e., ﬁconsistently meets 
expectations.ﬂ King issued Wilson a ﬁWritten Discussionﬂ on August 1, 
1997, for falling asleep in the control cab of the lathe ma-
chine.
12  Wilson was issued an ﬁAssociate Warning Reportﬂ by 
Respondent™s maintenance manager, George Dolmat, on Janu-ary 8, 1998, after Dolmat was instructed to do so by Plant Man-
ager Len Komori.  The warning report was issued on the basis 
of a incident during which Wilson heard a press operator page 
the heating and energy department
 several times.  Wilson tele-
phoned the operator and informed him that the paging system 

could not be heard in heating and energy, which is located in a 
separate building from the main production plant.  Wilson told 
the operator that he would have 
to contact that department by 
telephone.  At the end of this conversation Wilson called the 
operator, ﬁdumb ass.ﬂ 
In March 1998, Dolmat accused Wilson of pressuring an 
employee to remove a ﬁVote Noﬂ button from her clothing.  
Wilson denied the accusation and in turn complained that Myl-
inda Casey had attempted to 
deface and remove his UMWA 
button.13D.  Incident Resulting in Larry Wilson™s Termination 
On May 30, 1998, at about 5 a.
m., Wilson got sawdust in his eye, while working the midnight shift.  He reported it to his 
shift manager, Terry Leigh, who 
took him to the safety depart-
ment, where they filled out a sa
fety report and had his eye was 
washed out.  Wilson completed hi
s shift at about 7 a.m. and started home.  En route, Wilson™s eye began to bother him and 

he turned around and drove to the emergency room at a local 
hospital, where a physician removed two pieces of sawdust 
from his eye. 
Wilson did not notify Respondent that he went to the emer-
gency room until he reported to work approximately 12 hours 
later and so informed Shift Manager Leigh.
14 On Monday 
morning, June 1, Wilson also discussed his eye injury and the 
fact that he had been to the hospital after work with Cletis 
Wamsley, who had replaced Darr
yl King as electrical supervi-
sor. 
On Thursday, June 4, Wilson wa
s summoned to the office of 
Human Resources Director Alexis Butcher.  When he entered 
                                                          
                                                           
12 Respondent™s progressive discip
line system or ﬁGeneral Im-
provement Guideline Processﬂ is set 
forth at page 30 of its Associate 
(Employee) Guidebook, GC Exh. 43.  The first step in this process is an 
ﬁAssociate Coaching and Improvement 
Session.ﬂ  The second step is an 
ﬁAssociate Written Discussionﬂ typically
 used for repeated or willful 
violations of a more serious nature.  The third step is an ﬁAssociate 

Written Warningﬂ issued as followu
p for continued disregard of coach-
ings or discussions, or as a first instance sanction, if the violation of 

company rules or policy is suffic
iently serious.  A written warning 
delays an employee™s next pay incr
ease by 6 months and excludes the 
employee from eligibility for a gain
sharing check in the month in 
which the warning is received.  Termin
ations must by authorized by the 
plant manager. 
13 Casey (now Mylinda Casey Hayes) 
is also an alleged discrimina-
tee in this case.   She strongly opposed the Union in the first campaign 

but supported it in the second. 
14 I credit Wilson™s account of the events of May 30Œ31, which is not 
contradicted.  Terry Leigh did not testify in this proceeding. 
her office, George Dolmat, the 
maintenance manager, was in 
the office with Butcher.  Butcher informed Wilson that he was 
being terminated for not following the chain of command, not 
getting permission to go to the 
emergency room or informing 
Respondent that he was going to 
the emergency room.  Dolmat 
told Wilson that his failure to inform Respondent about his trip 
to the emergency room was the ﬁstraw that broke the camel™s 
backﬂ after the ﬁdumb assﬂ wa
rning.  Butcher conducted the 
benefit portion of the meeting. 
 When the meeting ended, Wil-
son, who was angry, looked at Butcher and said, ﬁif you think I 
will get even, I will.ﬂ  He was then escorted out of the plant. 
Other than Len Komori, it is not clear that anyone had input 
in the decision to terminate Larry Wilson™s employment.
15  Komori testified that, ﬁwe considered the entire series of events 

in Mr. Wilson™s work career . . . within the plant.ﬂ  He specifi-
cally stated that Wilson was not terminated  solely because he 
went to the doctor without a su
pervisor.  Respondent™s position, 
however, appears to be that this incident, when considered in 

conjunction with Wilson™s perfo
rmance problems 
between June 1996 and June 1997, the sleeping incident 9 months earlier, and 

the ﬁdumb assﬂ remark almost 5 
months earlier, led it to termi-
nate him. The General Counsel has established that Respondent termi-
nated Larry Wilson in retaliation for his union activity.  There 

is no dispute that Respondent was aware of Wilson™s union 
activity.  His name was on the in-house committee list.  He 
stood out amongst the individuals on the in-house list by his 
 15 George Dolmat, who was terminated by Respondent in March 
1999, testified about Wilson™s termination.  However, from Dolmat™s 
testimony and a memorandum he wrote 
on June 5, it is not clear that 
Dolmat was anything other than the bearer of bad news.  There is no 

evidence that he recommended termination or played any role in the 

decision to terminate Wilson.  Simi
larly, there is no evidence that 
Alexis Butcher either recommended 
termination or had any meaningful 
input in the decision to terminate Wilson, as opposed to imposing a 

lesser form of punishment or no pun
ishment.  Respondent did not call 
either Terry Leigh or Cletis Wamsley 
as witnesses; there is no evidence 
that either of them recommended th
at Wilson be terminated or had any 
input in this decision. 
In this regard, I sustained the General Counsel™s objection to R. Exh. 
18, which purports to be a June 4 memorandum authored by Terry 

Leigh.  Although the reporter indicates
 that I received this exhibit dur-
ing Alexis Butcher™s testimony, my review of the record indicates that I 

never received it.  Moreover, the memo on its face indicates that Leigh 

had no idea that Wilson was going to be terminated. 
I also received, over the strenuous objection of the General Counsel, 
R. Exh. 23, which purports to be notes authored by Cletis Wamsley on 

May 31 and June 1, 1998.  I received these pursuant to Rule 803(6) of 

the Federal Rules of Evidence.  Regardless of whether or not I was 
correct in receiving these notes, I 
do not accord them any weight with 
regard to the truth of the matters a
sserted therein.  These assertions 
were denied by Wilson and Respondent
 offered no reason for its failure 
to call Wamsley, who still works fo
r it in a supervisory capacity. I 
credit Wilson™s testimony over the ev
idence contained in these notes, 
regardless of whether they were prope
rly admitted.  I therefore find that 
Respondent has not established that Wilson responded to Wamsley™s 
inquiry about his eye by stating that 
it was ﬁroundﬂ or that he disparag-
ing told Wamsley something to the effect that if an employee had an 
arm cut off, TJM would make the employee bleed to death while he or 
she found a telephone. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 380 
question to Komori regarding Komori™s compensation.  Finally, 
the fact that Respondent accu
sed him of pressuring another 
employee to remove a ﬁVote No
ﬂ badge, establishes that it 
knew that Wilson was an active supporter of the Union. 
Animus and discriminatory mo
tive are established by uncon-
tradicted testimony that Komori made statements indicating a 
desire to get rid of employees because of their role in the union 
campaigns.  A finding of discrimination is also supported by 
Komori™s expressed desire to get rid of Roger Harris, as well as 
the other unfair labor practices committed after the second elec-
tion.  Additionally, the pretex
tual reasons given for Wilson™s 
discharge are relevant both in
 concluding that the General 
Counsel established his initial case and in concluding that Re-
spondent did not meet its burden of proving that it would have 
fired Wilson even if he hadn™t 
engaged in union activities.  
Respondent failed to offer a pe
rsuasive nondiscriminatory rea-
son for terminating Wilson. Komori conceded that it was not inappropriate for Wilson to 
go to the emergency room when his eye started to bother him 
again on the way home.  He merely stated that Wilson was 
under an obligation to let the company know that™s what he was 
doing.  Komori made no attemp
t to explain how Wilson vio-
lated company policy in a material way,
16 since Wilson re-
ported his injury to his superv
isor, Leigh immediately and in-
formed Leigh that he had obtai
ned additional medical treatment 
as soon as he reported for his next shift, 12 hours later.  
Komori™s very general explan
ation for Wilson™s termination does not satisfy Respondent™s burden under 
Wright Line.  In-deed, it strongly suggests pretext.
  Although, Komori said that 
TJM considered Wilson™s work history in its entirety, there is 
no indication whether, or to what extent, Respondent weighed 
Darryl King™s opinion that Wils
on was ﬁa valued associateﬂ 
who couldn™t be spared from the el
ectrical department.  It is 
also unclear whether, and to what extent, Komori considered 
Wilson™s alleged display of disres
pect to Wamsley.  Assuming 
that input from Wamsley contribut
ed to Wilson™s termination, I 
infer from Respondent™s unexplained failure to call Wamsley as 
a witness that his testimony, if offered, would not have been 
favorable to Respondent™s case, 
International Automated Ma-
chines, 285 NLRB 1122, 1123 (1987). 
Moreover, there is no evidence that Respondent made an 
adequate investigation of either 
the allegations contained in the 
Wamsley memo or the circ
umstances surrounding Wilson™s                                                           
                                                           
16 Respondent offers no justification as to why Wilson™s conduct 
would warrant termination even in conjunction with other factors.  
There is no suggestion, for example,  that Wilson was trying to make 

Respondent responsible for an injury 
sustained outside of work, or in 
any way was attempting to defraud 
TJM.  Even if Wilson violated 
company policy, his violation appears de minimis
 in view of the fact 
that he reported his injury to his supervisor as soon as it occurred and 
notified him of his trip to the emergency room as soon as he returned to 
the plant. ﬁTo the extent that [Wilson] . . . engaged in misconduct, it appears to 
be so trivial and insubstantial, a
nd Respondent™s severe punishment of 
discharge so extreme as to raise the strong inference of retaliatory mo-

tive,ﬂ Detroit Paneling Systems, 
330 NLRB 1170, 1171 (2000).  This 
principle is also applicable to the 
discharge of Joseph Hall, which is 
analyzed later in this decision. 
failure to call TJM from the hospital.  TJM™s decision to fire 
Wilson without such an adequate 
investigation, lends support to 
an inference of unlawful motivation and shows that Respondent 

was not truly interested in de
termining whether misconduct had 
actually occurred, 
Washington Nursing Home
, 321 NLRB 363, 
375 (1996). Respondent has disciplined an
d discharged a significant 
number of employees in 1998 and 1999.  There doesn™t appear 
to be any statistical significance in the number of employees 
discharged who supported the Union.
17  However, there is also 
no evidence as to what standards TJM used in determining 

when termination was warranted.  A comparison of Wilson™s 
employment record with severa
l other employees, for whom 
there is no evidence of support for the Union, reveals disparate 

treatment of Wilson from which I also infer retaliatory motive. 
The employee whose situation 
appears most analogous to 
Wilson is Charles Horner, who received a written warning on 
October 3, 1997, for failing to
 tell his immediate supervisor before seeing a physician for an on-the-job injury.  Horner™s 

violation of this rule was more consequential than Wilson™s 
because on the basis of his visit to the doctor, Horner did not 

show up for work for his next shift, without contacting his su-
pervisor.18  Horner could have worked on a light duty assign-
ment.  Like Wilson, Horner™s prior work record with TJM was 

not spotless.  In May 1997, he ha
d a verbal discussion about his 
poor attendance and tardiness.  
In August, Horner received a 
written discussion for poor attendance (GC Exh. 52). 
The employee whose record be
st demonstrates that Respon-
dent has no hard and fast rules as to when termination is appro-
priate is press operator Eric Mitchell.  In December 1998, his 
supervisor discussed with Mitchell his harassment of a fellow 
employee with the use of foul language.  On March 9, 1999, 
Mitchell was reprimanded for engaging in horseplay at the 
infeed of the Parallam press.  Shortly thereafter Mitchell was 

reprimanded for engaging in horseplay in the control room.  On 
April 15, 1999, after receiving a change in assignments from 

his supervisor, Mitchell told him that he wished he™d make up his ﬁdamn mind.ﬂ  These incide
nts resulted in Mitchell being 
issued an Associate Discussion. 
On June 24, 1999, Mitchell was issued a formal written 
warning.  In the 2 months sin
ce his discussion, he had been 
reprimanded for not showing proper respect for his fellow em-

ployees, for inadequate performan
ce as a control room operator 
and not completing and documenting microwave leak checks.  

On July 7, 1999, Mitchell was issued a second written warning 
for failure to complete his tasks as a parallam outfeed operator.  
On September 1, 1999, Mitchell received a ﬁ0ﬂ (unsatisfactory) 
on his annual performance evaluation. 
A followup review of Mitchell
™s performance on September 
16, 1999, revealed no significant improvement.  On November 
5, 1999, Mitchell was demoted 
from control room/outfeed op-
 17 Alexis Butcher testified that of
 24 employees discharged in 1998 
and 1999, only 5 were on the in-house list.  Her statistics do not include 
Mylinda Casey Hayes, who alleges sh
e was discharged in retaliation for 
her union activities, nor Scott McNemar,
 who testified that he was fired 
on his last day of workŠafter having notified TJM that he was quitting. 18 Horner did leave a voice mail message at the plant. 
   TRUS JOIST MACMILLAN
 381
erator on a parallam team to of
fbearer on a dryer team.  This 
resulted in a salary decrease of 22 cents per hour.  There is no 
explanation for the extreme forbearance accorded to Mitchell 
when compared with the termina
tions of Larry Wilson, Joseph 
Hall, and Mylinda Casey Hayes. 
In conclusion, I find that Respon
dent violated Section 8(a)(3) 
and (1) because the General Coun
sel has established that Larry 
Wilson would not have been discharged but for his union ac-
tivities.  TJM has not rebutted 
the General Counsel™s case.  
That many employees without 
union sympathies have been 
disciplined or discharged does not at all undercut a finding of 
discrimination.  There is no evidence as to why these nonunion 
employees were discharged.  It
 may well be that their conduct 
clearly merited discharge.   
At page five of its brief, T
JM argues that discriminatory mo-
tive is also belied by the fact that 29 of 34 employees on the in-

house list still work at its plant, that some have received promo-
tions, and all have recei
ved at least one pay raise.  First of all, 
the record indicates that only 
21 of 32 employees on the in-
house list remain at the Buckhannon f
acility.   Five or six were 
terminated in 1998 and 1999 and at least six others have re-
ceived discipline (Allman, Mealy, Stire, Mike Walker, and 
Terry Bates).  Moreover, disc
riminatory motive, otherwise 
established is not disproved by an employer™s proof that it did 

not take similar actions ag
ainst all union adherents, 
Master Security Services
, 270 NLRB 543, 552 (1984).  This is particu-
larly so in the instant case where some of the discriminatees 
were the most open and vocal supporters of the Union.  
E.  The Second Union Organizing Campaign 
Union organizing activity ce
ased at the Buckhannon plant 
until late November or early December 1998.  Employees sup-

porting the Union were much more secretive than during the 
first campaign.  Unlike the first 
campaign, a list of the Union™s in-house organizing committee wa
s not sent to Respondent.  
Only a few employees, including 
alleged discriminatees Roger 
Harris and Roger Allman, openly
 wore union paraphernalia, 
such as T-shirts and badges. Distribution of union literature was 
done clandestinely. 
The Union filed a representation petition on February 11, 
1999.  The second election was conducted on March 18 and 19, 
1999.  The day prior to the election, Roger Allman and Larry 
Wilson stood in front of the plant™s main entrance for the entire 
day with picket signs encouraging employees to vote for the 
Union.19  Roger Harris served as an observer at the election for 
the Union; Robert Hoover, a quality assurance technician, who 
was Harris™ partner on his shift, served as an observer for Re-
spondent.  The Union lost the second election by a margin of 
142 to 95.  Thirty-five ballots were challenged and one was 
void.  F.  The Discipline and Discharge of Joseph Hall 
1.  Hall™s work record and two disciplinary warnings 
Joseph Hall, a maintenance mechanic, worked for Respon-
dent from June 1995 until May 12, 1999, when he was fired.  

On his last annual performance evaluation, for the period June 
                                                          
 19 Wilson had been fired 9 months earlier. 
1996 to June 1997, Hall received a ﬁ2ﬂ rating (on a scale of 0Œ
3), i.e., ﬁconsistently meets exp
ectations.ﬂ  All evaluations of 
Hall™s performance prior to June 1997 were also favorable. 
Hall was on the in-house committee list supplied to Respon-
dent in February 1998.  He wa
s regarded by management as 
one of the leaders of the organizing effort.  In January 1998, 
Hall received an associate warning report for performing a 
repair without locking out the 
electrical power for the equip-
ment he was fixing.  This is a serious safety violation and the 
General Counsel does not allege that this warning was adminis-
tered in a discriminatory manner. 
Fourteen months later, on March 9, 1999, Hall received a 
second warning report. This warn
ing issued only 9 days before 
the second election and is alleged as a violation of the Act in 
paragraph 19 of the complaint. 
 This warning was issued by 
Green End Superintendent Scott Williams, who was in a break-

room with several other employ
ees on the evening of March 9, 
when Hall entered.  Hall told a fellow employee that the ex-

haust vent for one of the heaters was off in an area in which the 
employee™s pregnant and estrange
d girlfriend worked and that she might be exposed to carbon monoxide.  The record indi-

cates that this remark was a crude and tasteless attempt at hu-
mor. 
Scott Williams asked Hall if he
 had fixed the vent.  Hall re-
plied that he didn™t have a work order.  Williams told him he 
didn™t need a work order.  Hall said he reported the problem to 
several people but that they apparently didn™t care enough to fix 
it.  He also said that not caring seemed to be the prevailing 
attitude at the plant; that he used to care about people, but that 
management ﬁbroke
 him of that.ﬂ 
Williams later went to the area in which the heater with the 
detached vent was located and determined that it was not turned 
on.  Williams issued Hall a warni
ng for failing to fix the vent or 
notify an electrician of the problem.  The warning was also 

issued because Williams concluded that Hall was trying to 
cause unrest and division amongst the work force, and that Hall 

was disrespectful towards Williams and the employee whose 
girlfriend worked near the heater. 
I dismiss the complaint paragr
aph alleging a violation with 
regard to this warning.  Respondent, through Scott Williams, 
offered a nondiscriminatory explan
ation for the warning, which 
I credit.  In crediting Williams' testimony I am particularly 

influenced by the fact that he resisted efforts by Thomas 
Booker in June to pressure him into taking retaliatory measures 
against union adherents.  I therefore determine that the record 

does not establish discriminatory 
motivation in the issuance of 
the warning of March 9. 
G.  Joseph Hall™s Termination 
On the evening of May 8, 1999,
 Hall and several other em-
ployees were told that they would be spending most of the night 

repairing the parallam press, which had broken down.  While 
the employees waited for furthe
r instructions, Gene Zara, a 
maintenance superintendent, 
who normally worked days, 
showed up. A discussion ensued between Zara, Hall, and other employ-
ees as to why Zara was at the plant to supervise the parallam 
press repair, as opposed to Terry Leigh or David Tallman, the 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 382 
supervisor for the parallam press.  Employees had heard that 
Leigh and Tallman could not come
 to work because they had 
consumed some unspecified am
ount of alcohol during the day 
and therefore could not work pursuant to Respondent™s ﬁzero 
toleranceﬂ policy with regard to alcohol consumption. 
Hall remarked to Zara that he looked very tired.  Zara re-
sponded that he was tired because he had spent the day cutting 
weeds.  Hall said that Zara 
should have put a message on his 
answering machine that he had been drinking and therefore 

couldn™t come to work.  All present, including Zara, chuckled 
at the remark.  They then went to the parallam press and spent 
the most of the night repairing it.  Hall also worked at least one 
more shift and then was off work Monday, May 10, and Tues-
day, May 11.
20  When Hall reported to work on the evening of 
May 12, his supervisor, Terry Leigh, ushered him to Alexis 

Butcher™s office.  Butcher read him a termination notice (GC 
Exh. 13). Hall signed it and left. 
This termination notice is signe
d by Terry Leigh, who is still 
a supervisor at TJM (Tr. 232), but did not testify in this pro-

ceeding, and Alexis Butcher.  Butcher testified, but offered no 
explanation as to how and wh
y Respondent decided to termi-
nate Joseph Hall.  Len Komori te
stified that he made the deci-
sion to fire Hall: 
 What came to my attention was that the notes were placed, the 
comments that Hall made about Dave Tallman and about 
Terry Leigh.  It was pretty much Terry Leigh that came to me 
and was very upset about the comments made about him, 
suggesting that he was, I suppose, an alcoholic, or that he had 
a drinking problem, or that he just chose not to come in to 
work that weekend, so he called and said, Hey, I™m having a 
couple of beers in the backyard, 
so I just can™t come in.  Call 
somebody else. 
 And, so, as a result of that, we looked at the history again with 

respect to documentation in the file, as to all the things that 
would lead up to the process and, at some point we made a 
determination whether or not someone should be let go or not. 
 Tr. 1145. 
I do not credit Komori™s testimony.  First of all, I infer from 
Respondent™s failure to call Terry 
Leigh that if called, Leigh™s 
testimony would have b
een adverse to TJM.  
International Automated Machines
, 285 NLRB 1122, 1123 (1987).  How-
ever, my reasons for not crediting Komori go far beyond the 

fact that Leigh was not called as a witness.  Komori indicates 
that he relied completely on the account of Leigh, who was not 
present when Hall made his re
marks. He did not interview 
Zara, the management official who actually heard what Hall 

said and was familiar with Hall™s tone and the context of the 
remarks.  As in Wilson™s case, Komori™s woefully inadequate 
investigation of Hall™s alleged offense indicates that he wasn™t 
interested in determining the tr
uth but was merely looking for a 
pretext to get rid of Hall. 
More importantly, there is direct evidence that the reasons 
for Hall™s discharge are pretextual
.  On May 11, the day before 
Hall was fired, Troy Stire, another employee on the in-house 
                                                          
 20 Hall was on the ﬁBﬂ team, which worked the following schedule: 
2 days on, 2 days off, 3 days on, 2 
days off, 2 days on, 3 days off. 
list received a written warning, which is also at issue in this 
case.  On June 14, Stire went to Terry Leigh™s office to receive 
his 30-day followup form for the written warning.  Stire™s un-
contradicted testimony, which I credit, is as follows: 
 So when I went up to get this follow up Terry told me he said 

ﬁTroy you just need to be careful what™s going on.ﬂ I said 
ﬁWell what happened Terry?ﬂ  He said ﬁYou know why this 
happened as well as I do.ﬂ  I said ﬁWhat are you talking 
about?ﬂ  He said ﬁYou know why this happened.ﬂ  He said 
ﬁYou™ve got a bulls eye on your back you need to watch what 
you say.  Len don™t like you to start withﬂ he said.  I said 
ﬁWhat do you mean he don™t like me.ﬂ  I said ﬁI™ve never had 

any problems with him.ﬂ 
 He said ﬁTroy you know you™re targeted the same as others 

are targeted.ﬂ  He said ﬁyou guys with your name on that list 
on the wall downstairs you™ve got to watch what you say and 
do.ﬂ  I said ﬁThis is over the union?ﬂ  He said ﬁYou know it 
is.ﬂ   He said ﬁI™ll never admit it.ﬂ 
 Tr. 519. 
On this occasion or when presenting another followup, Leigh 
told Stire that with regard to the Union, ﬁI don™t have any prob-
lem with it but it™s out of my hands once it reaches the front 
office . . . there™s nothing I can do about it.ﬂ  From these re-
marks I conclude that Leigh never asked Komori to terminate 
Joseph Hall.  I conclude further 
that Komori made this decision in furtherance of a plan to rid the plant of a sufficient number of 
prominent union supporters that there would never be any fur-
ther union activity. 
That such a plan existed is 
established through the testimony 
of several of Respondent™s past 
and former supervisors.  On June 24, 1999, Assistant Plant Manager Thomas Booker en-tered the office of Quality Assu
rance Supervisor Dane Moore.  
Booker asked Moore for a brief evaluation of all the quality 

assurance employees.  When Moor
e got to Roger Harris, one of 
the most prominent union adherents, Booker told Moore, ﬁthat 
his peers wanted to know what
 was going to be done about 
Roger Harris and that they were looking to me to do something 

about him.ﬂ 
According to Moore, whose 
uncontradicted testimony I 
credit: 
 Booker talked at length about the threat that he thought that 

the union posed to the plant and to the people that worked 
there.  He said that he valued his job at Trus Joist MacMillan 
and that he hoped I valued my job at Trus Joist MacMillan 
and that he thought that the union posed a considerable threat 

to the future of the plant. 
 He went on to say that he believed that Mr. Harris would con-

tinue in his organizing efforts. 
 Tr. 101. 
Moore accepted Booker™s invitation to go to lunch on June 
28.  During lunch, Booker told Moore that, contrary to what he 
had said in their prior conversation, he had talked to Komori 
about Roger Harris.  He then re
iterated that he believed the 
   TRUS JOIST MACMILLAN
 383
Union posed a threat to the Company and noted that it had cost 
TJM $100,000 to fight the second union campaign.
21Dane Moore went to Human Resources Director Alexis 
Butcher to discuss his conversati
ons with Booker.  She sent an 
e-mail to Len Komori forwarding Moore™s concerns that he was 

being pressured to violate the law.  Komori never responded to 
the e-mail or gave any indicatio
n that he disavowed Booker™s 
actions.  From this I conclude that Booker was acting at Ko-mori™s behest or with Komori
™s approval in pressuring Moore 
to retaliate against Roger Harris. 
Direct evidence that Respondent had a plan to rid itself of a 
number of union sympathizers is
 not limited to above-quoted 
testimony regarding Harris and Stire.  Scott Williams, who still 
works at TJM, testified as follows: 
 Mr. Booker did come to me in June of last year [1999]. . . . 
And what I remember Tom™s words to me were what are we 
going to do about all this Union activity, or all these Union 
employees. 
 Tr. 323.
22From the above-cited evidence 
I conclude that the General 
Counsel has established that but for Joseph Hall™s union activ-

ity, he would not have been discharged on May 12, 1999.  
Moreover, I find his discharge was part of concerted effort on 

the part of Respondent, emanating from Komori or higher lev-
els of management to termin
ate the employment of enough 
union sympathizers that no employee would ever try to organ-

ize the plant again. 
H.  Warning Report, Fo
llowup Reports and Yearly 
Evaluation of Troy Stire 
Troy Stire has been employed in the heating energy depart-
ment of the Buckhannon plant since July 1995.  He works in a 

building located 50 feet from the main plant and his job is to 
keep the furnace at 530 degr
ees to heat the facility. 
Stire was on the in-house co
mmittee list mailed to Respon-
dent in February 1998.  During the first campaign Stire had a 
conversation with TJM Vice President Pat Smith.  It began 
when Smith pointed to his UM
WA badge and asked him to give the Company a chance and not to vote for the Union for 
the wrong reasons. 
During the second union campaign, Stire talked to some 
other employees to encourage th
em to support the Union, but 
made no attempt to display his 
support in front of management 
personnel.  In fact, Alexis Bu
tcher and Shift Manager David 
Marple told him that they he heard he was no longer supporting 

the Union; Stire did not correct them.  Despite this, on the basis 
                                                          
                                                           
21 Booker did not deny making any of these statements.  Indeed, he 
conceded that on June 24, he told 
Moore that he was concerned that 
Roger Harris would continue to solic
it employees to support the Union, 
Tr. 954Œ955. 
22 Since there was no union activity going on at the plant in June 
1999, it is apparent that Booker was suggesting retaliation against un-
ion supporters.  Williams, the green 
end superintendent, did not report 
to Booker, which explains why he may not have been subjected to the 
same intense pressure to retaliate to which Moore was subjected.  
Moreover, it is not clear that Williams
 directly supervised any employ-
ees for which Respondent had as much interest in getting rid of, as it 
did in getting rid of Roger Harris. 
on Stire™s uncontradicted account
 of his conversations with 
Terry Leigh and the pretextual 
nature of the reasons for his 
discipline, I conclude that Le
n Komori either knew or sus-
pected that Stire was a union ad
herent and that discipline was 
imposed upon him to discourage 
union activity by Stire and 
other employees. 
Stire had no disciplinary reco
rd with Respondent until May 
11 (the day before Respondent fi
red Joseph Hall).  On that day 
he was issued a written warning by Maintenance Manager 

Terry Leigh.  As a result of this warning Stire lost his gainshar-
ing compensation for May 1999 and his scheduled pay increase 
was delayed for 6 months. 
A few days prior to May 11, 
Jim Coleman, who had recently 
resigned his employment at TJM,
 asked Stire to pick up his 
gainsharing check for him.  On or about May 10, Stire went to 

the office of payroll clerk Peggy Haddix and inquired if she had 
this check; she replied that she did not have it.  He then went to 
Shirley Halle, a secretary, a
nd inquired whether Coleman had 
received a prize for submitting an innovative idea to Respon-
dent.  Halle told him that she could not give out information 
regarding Coleman™s entitlement to an innovation award with-
out Coleman™s permission.  Stire was in Halle™s office no more 
than 10 minutes and was pleasant in dealing with her. 
That day or the next, Stire made one or two more inquiries to 
both Haddix and Halle about Coleman™s gainsharing check 
and/or Coleman™s entitlement to innovation prizes.  He made a 
second visit to Halle™s office.  
She testified that on this second 
visit, which lasted less than 10 minutes that ﬁhe felt that the 

company was doing something to really cheat Mr. Coleman out 
of getting something that was owed to him.ﬂ
23  Stire contacted 
Halle once more on the telephone to inquire about Coleman™s 

gainsharing check and/or innovation awards. 
Shirley Halle testified that, without consulting her supervi-
sor, she went directly to Plan
t Manager Komori and told him 
that she felt she was being pressured to give out confidential 

information.  Komori testified that after listening to Halle, he 

contacted Terry Leigh and told him to look into the situation.  
Thus, Respondent™s position is th
at Terry Leigh, who did not 
testify, determined that Stire deserved ﬁAn Associate Written 

Warningﬂ with its attendant eco
nomic penalties.  If I believed 
Komori, his testimony would be fatal to Respondent on this 

allegation.  This is so because the Company™s failure to call 
Leigh, the decision maker, to explain the reasons for the disci-
pline gives rise to an adverse in
ference, which I draw, that his 
testimony, if offered, would not have been favorable to Re-

spondent™s case.  Apart from the adverse inference, TJM™s fail-
 23 I make no finding as to what Stir
e actually said to Halle.  In re-
sponse to a leading question, ﬁAnd, he made those comments to you?,ﬂ 
she replied, ﬁYes, he did.ﬂ  I find only that Halle conc
luded that Stire 
thought the company was trying to cheat
 Coleman.  Halle also testified 
that Stire was ﬁaggravated and very pushy.ﬂ   On the basis of her testi-

mony, I conclude that Stire exhib
ited frustration with her answer.  
There is no evidence that Stire was 
rude or hostile towards Halle per-sonally.  The warning report makes no such accusation.  It merely 
accuses Stire of showing disrespect
 for TJM by telling an employee 
that Respondent had lost Coleman™s gainsharing check.  If he made this 
remark, it is unclear whether he made it to Haddix, who did not testify, 
or to Halle, who did not testify 
to such a statement by Stire. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 384 
ure to subject Leigh to cross-examination cannot be overlooked 
in determining what actually transpired, 
Government Employ-
ees (BPO)
, 327 NLRB 676, 701 (1999). 
However, I do not believe Komori™s testimony. Instead, I 
credit Stire™s testimony that Terry Leigh told him that the warn-

ing was issued pursuant to direc
tions from Komori and that it was issued to retaliate against Stire.  I find, based on this un-

contradicted testimony, that the warning was issued to retaliate 
against Stire for his support for the Union and to restrain, inter-
fere with, and coerce Stire in the exercise of his Section 7 
rights.  I also find that followup reports given to Stire on June 
14, July 15, and August 20, 1999, as a result of the written 
warning, are also 8(a)(3) and (1) violations, as are references in 
his August 20, 1999 performance 
appraisal to the warning. 
With regard to the August 20 followup form, I find the refer-
ences therein to a loss of heat in the plant to be violative. Two 

weeks earlier, the furnace had shut down because the oil was 
not hot enough.  Plant Engineer 
George Sander accused Stire of shutting down the furnace deliberately.
24  Several months ear-
lier, when heat energy operators had lobbied for a pay raise, 
Stire tried to justify the raise by arguing that when the furnace 
is down, the plant can™t operate. 
Terry Leigh told Stire that Komori wanted to fire Stire over 
the furnace shutdown.  Leigh refu
sed to do so, but told Stire 
ﬁYou know they™re looking for a way to get rid of you.ﬂ  I 

deem this further evidence that the May 11 warning was part of 
a larger plan to rid TJM of a sufficient number of union sup-
porters to end union organizing efforts for the foreseeable fu-
ture. Finally, even assuming that Stire™s conduct in May war-
ranted discipline, Respondent has offered no evidence to ex-
plain why Stire was given an ﬁA
ssociate Written Warningﬂ for 
a first offense.  According to page 30 of the employee hand-
book (GC Exh. 30), the penalty for first instance misconduct is 
generally an ﬁEmployee Coac
hing and Improvement Session.ﬂ Respondent has made no showi
ng that Stire violated any 
company rule by inquiring abou
t Coleman™s gainsharing check and innovation awards.  It certai
nly has made no showing that 
if he violated such a rule or policy that the violation was suffi-
ciently severe to warrant an ﬁAssociate Written Warning.ﬂ 
I.  The 10(b) Issue with Regar
d to Troy Stire™s Discipline 
Prior to the hearing, Respondent moved to dismiss the com-
plaint allegations pertaining to 
Troy Stire on the grounds that  
his May 11,1999 warning was issued
 more than 6 months prior 
to the filing of a charge on his behalf.
25  Charge in Case 6ŒCAŒ
30823 was filed by the Union on August 26, 1999, alleging that 

Respondent had discharged Jose
ph Hall in retaliation for his union activities.  In the fall of 1999, the Union filed additional 

charges concerning the discharges
 of Roger Harris and Mylinda 
Casey Hayes, as well as a written warning issued to Roger 

Allman.  In November it amended the charge in Case 6ŒCAŒ
30823 to allege, among other things
, that TJM was violating the 
Act in continuing to refuse to employ Hall. 
                                                          
                                                           
24 Sander is the management official
 who previously advised Komori 
to get rid of the troublemakers and let our attorneys earn their keep. 
25 The 10(b) argument with regard to Stire is not reiterated in Re-
spondent™s brief. 
On January 14, 2000, the Union filed a second amended 
charge alleging that TJM violated the Act in issuing the May 
11, 1999 written warning to Stire,
 as well as the subsequent 
followup reports and performance appraisal.  The Board has 

allowed litigation of untimely allegations if they are closely 
related to the allegations of a timely filed charge, 
Columbia 
Textile Services,
 293 NLRB 1034, 1036 fn. 13 (1989); 
Redd-I, Inc., 290 NLRB 1115, 1118 (1988).  I find that the allegations 
with regard to Stire are sufficiently related to the allegations in 
the original charge to be consid
ered.  The warning to Stire was 
issued the day before Hall was 
fired and was part of the same plan to stifle further union ac
tivity at the Buckhannon plant. 
J.  The Termination of Mylinda Casey Hayes
26Mylinda Casey Hayes worked for Respondent from Decem-
ber 1995 until August 11, 1999, when she was fired.  At the 
time of her termination, Mylinda Hayes worked at the wrap and 
strap station on the parallam production line.  During the first 
organizing campaign, she was de
monstratively against the Un-
ion.  Mylinda Hayes wore a ﬁVote Noﬂ button, was accused of 
trying to deface and remove a UMWA button by Larry Wilson 
and attended Respondent™s ﬁvictory
 partyﬂ after the first elec-
tion. Sometime before the second election, Mylinda Hayes began 
living with Bill Hayes, who worked at the wrap and strap sta-
tion on a different shift.  Bill Hayes had openly supported the 
Union during the first campaign.  Mylinda Hayes supported the 
Union during the second campaign and discussed her support 
for the Union with coworkers. Re
spondent contends that it was 
unaware of her support for the Union when it fired her. 
K.  Did Management Personnel See Mylinda Casey Hayes 
Wear a Union Badge or Button During the Second 
Organizing Campaign? Mylinda Hayes testified that she wore a UMWA badge to 
work daily during late Februa
ry and early March 1999, just 
prior to the second election.  Her husband also testified that she 
wore a union badge; so did Connie Blake, a crane operator, 
who is still employed by Responde
nt.  Blake testified that she 
saw Mylinda Hayes with a UMWA button on at least two occa-

sions.  Additionally, 
Mylinda Hayes testified that she was wear-
ing a union button when she had a somewhat acrimonious dis-
cussion with Shift Manager David Marple, a few weeks prior to 
the second election.27  During that conversation, Marple raised 
the subject of the Union.  Hayes 
also testified that Len Komori 
came to her workstation when she was wearing a union badge.  
Komori did not contradi
ct this testimony. 
On the other hand, several witnesses testified they never saw 
Hayes with a union button or badge
.  One of these witnesses, 
Jeff Grey, was her regular superv
isor, and saw Hayes on a daily 
basis.  Dane Moore, the quality
 assurance supervisor, who is also an alleged discriminatee, al
so has no recollection of seeing 
 26 Throughout her employment this
 discriminatee was known as 
Mylinda Casey.  She married Bill Hayes a month after her termination. 
27 Hayes™ testimony that she wore a union button while talking to 
Marple was elicited by a leading question from the General Counsel.  
On the other hand, Respondent neve
r called Marple as a witness and 
therefore this testimony is uncontradicted. 
   TRUS JOIST MACMILLAN
 385
Mylinda Hayes wearing a union badge or any other indicia of 
support for the Union.  It is not clear, however, how often 
Moore would have seen Mylinda Hayes.  However, Delmar 
Tenney, who worked daily with Mylinda Hayes at the wrap and 
strap station, testified that he
 never saw her wearing a union 
badge or button.  I am convinc
ed that Tenney, who was called 
as a witness by Respondent, testif
ied truthfully on this issue, 
because he confirmed that Mylinda Hayes did indicate to him 

her support for the Union during the second campaign.  How-
ever, Tenney also testified that he saw Bill Hayes wear a 
UMWA button during the second cam
paign, a fact not testified 
to by Bill Hayes.  Therefore, I am not certain that Tenney™s 

perception and recollection as to which employees wore union 
badges or buttons during the 
second campaign is accurate. 
Although it is a close issue, I find that Mylinda Hayes wore a 
union badge at times when she 
was observed by Marple and 
Komori.  It was incumbent upon Respondent to contradict her 

testimony on this issue, if it was inaccurate. However, I also 
conclude on the basis on circum
stantial evidence that Respon-
dent knew that Hayes supported the Union and that it would not 

have discharged her but for that
 support. This circumstantial 
evidence includes the evidence 
that Respondent was aware of 
Mylinda™s relationship with Bill Hayes, a known union sup-

porter, Respondent™s extreme hostility towards unionization 
and the lack of any substantia
l explanation for Mylinda™s dis-
charge. 
Although the quality of Mylinda Casey Hayes™ work was 
usually very good, Respondent di
sciplined her numerous times 
during her employment.  She had continual trouble getting 
along with her coworkers, which was documented by her su-
pervisors as early as 1996.  In March 1997, she received a 
documented verbal warning for be
ing too bossy and constantly 
getting into arguments with fellow employees.  She had two 

documented discussions in October 1997.  
Hayes received a ﬁ1ﬂ rating on her annual evaluation for the 
period December 1996 to December 1997.  Her supervisor, Jeff 

Grey, noted that her teamwork, attitude and behavior all needed 
to improve.  On December 12, 1998, Respondent issued Hayes 
a written warning for teasing a
nother employee and then be-
coming belligerent with her coordinator during a discussion 

about her light duty limitations.
28  During this exchange, Hayes 
told her coordinator that, ﬁI am so sick of this fŠking bullshit.ﬂ  

As a result of this warning, Hayes lost her gain sharing eligibil-
ity for December 1998, and her ne
xt pay increase was delayed 
for 6 months.  On her annual 
evaluation for the period Decem-
ber 1997 to December 1998, Hayes 
received another ﬁ1ﬂ rating. 
The Company™s 30, 60, and 90-day followup reports to 
Hayes™ written warning are all very favorable to her.  During 
this period Hayes was also commended for preventing the 
shipment of the wrong product to a customer.  The followup 

reports coincide with the sec
ond union organizing campaign.   
L.  Mylinda Casey Hayes™ Last Day at Work for Respondent 
On August 10, 1999, Mylinda Casey Hayes was stung by a 
bee on her left ring finger at home.  She reported to work on 
                                                          
                                                           
28 Hayes was on light duty for an extended period of time after car-
pal tunnel surgery on both wrists. 
August 11 at the wrap and strap station on the parallam produc-

tion line.  That day she was working on a three-person crew 
with Delmar Tenney and Mark Ri
ggs.  Generally, one person in 
the crew operated a computer, while the other two employees 

wrapped and strapped the para
llam product for shipment. 
Shortly after the shift began, David Marple, the shift man-
ager that evening,
29 took Tenney off the wrap and strap crew 
and sent him to operate
 different equipment.  Hayes went to see 
Marple and told him that because of the bee sting and resulting 
swelling of her finger she could not wrap the parallam.  Marple 
told her that if she couldn™t do her job she had to go home.  
Hayes said she could operate the computer.  Marple told her 
that if she couldn™t perform all the functions at the wrap and 
strap station she had to leave the plant. 
Hayes protested that if Marple sent her home the wrap and 
strap station would be even more
 short-handed.  Marple pointed 
to a list on the wall and told her there were a lot of employees 
he could get to replace her.  
Hayes asked why he couldn™t have 
one of those employees do the j
ob Marple sent Tenney to do.  
Marple told her that wasn™t her concern. 
Hayes continued by telling Marple that most of the time she 
runs the computer, while her coworkers wrap and strap the 
product.  Marple insisted that if Hayes could not wrap and strap 
she had to go home.  He also told Hayes that she would have to 

bring in a doctor™s note before returning to work.  At one point, 
Hayes told Marple that what he was doing was childish.  She 
also said that Marple and/or 
his decision to send her home was 
stupid.30The next day, August 12, 1999, 
Hayes called Marple to tell 
him that she had been to the doctor, who had given her an ex-

cuse and that she would not be coming to work because her 
hand was still swollen.  Marple told Hayes to come to the plant.  
When she arrived, Marple read her a written warning (GC Exh. 
39), and told Hayes she was bei
ng terminated.  Alexis Butcher 
then explained to Hayes her termination benefits. 
There is absolutely no substantial evidence in the record es-
tablishing why Respondent terminated Mylinda Casey Hayes.  
Neither Butcher nor Komori, who testified, offered any expla-
nation.  Marple did not testify.  The warning he drafted is hear-
say and does not establish that Hayes was terminated for the 
reasons set forth therein.  As in the case of Hall and Wilson, I 
draw the inference from Respondent™s failure to call Marple 
that his testimony, if offered would not have been favorable to 
its case, 
Government Employees
, supra.  For example, in light 
of Troy Stire™s testimony rega
rding his conversations with 
Terry Leigh, I conclude that Marple may have been told to fire 
Hayes by higher-level management. 
Moreover, Respondent™s failure to
 offer substantial evidence 
of a nondiscriminatory reason for terminating Hayes leads me 
to infer that it was aware she supported the Union, that it bore 
animus towards her as a result 
and that she would not have been terminated but for her support for the Union.  Assuming 

that Hayes™ conduct merited discipline, there is no explanation 
 29 Jeff Grey, her regular supervisor, was on vacation.  There is no in-
dication that Grey was consulte
d about Hayes™ termination. 
30 Hayes denies using the word ﬁstupidﬂ but I credit Jeff Whitehair™s 
testimony to the contrary. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 386 
why she was terminated, as op
posed to being given another 
written warning.  Her conduct was certainly no more offensive 
than her response to her coordinator in December 1998, prior to 
her union activity.
31  There is no explanation for why her con-
duct that had been objectionable to Respondent for years sud-

denly became grounds for discharge on August 12. 
Further, from the fact that Respondent had a plan to get rid 
of union supporters when the opportunity arose, from the fact 
that at about the same time it fired Hayes, it took discriminatory 
action against Roger Allman and 
Roger Harris, I conclude that 
Hayes™ discharge was part of the same broad-based initiative 

against union supporters. 
There is also no adequate explanation for Marple™s insistence 
that Hayes leave Respondent™s 
facility on August 11.  Her tes-
timony that she regularly operated the computer for an entire 

shift is uncontradicted.  It is also clear that Marple could have 
accommodated her if he had so desired.  I infer that the hard 
line taken by Marple was also di
scriminatory.  In conclusion, I 
find that Respondent violated 
Section 8(a)(3) and (1) in dis-
charging Mylinda Casey Hayes on August 12, 1999. 
M.  The Associate Written Discussion Issued to 
Roger Allman on August 23, 1999 
Roger Allman has been employed at TJM as a maintenance 
mechanic since 1995.  He was on the in-house organizing 
committee for both campaigns.  He was recognized as one of 
the leaders of the organizing drive by Respondent.  Len Komori 
told George Dolmat that Allman was very clever in avoiding 
any situation that would cause him to be disciplined. 
Allman was one of the few em
ployees to openly display a 
union badge during the second campaign.  For 3Œ4 hours, 2 
days just prior to the second election in March 1999, Allman 
and Larry Wilson stood outside the main entrance to the plant 
holding up signs encouraging employees to support the Union. 
During the summer of 1999, Respondent was looking for opportunities to discipline and 
discharge prominent union sup-porters.  I draw this conclusion from the previously discussed 

conversations between Assistant Plant Manager Thomas Booker and Dane Moore,  and between Booker and Green End 

Superintendent Scott Williams. 
On August 23, 1999, Roger Allman was summoned to the 
office of Maintenance Manager Te
rry Leigh.  Leigh presented 
Allman with a written discussion and told him to read it.   
The discussion (GC Exhibit 26),
 begins as follows: ﬁThis discussion is for a trend that Roge
r is showing that we will not 
tolerate.  Roger has an attitude that everything that we are do-
ing is wrong and the company is trying to take advantage of 
associates.ﬂ 
The document then recites three incidents, only one of which 
appears to be logically related to Allman™s attitude.  The related 
incident refers to a safety 
meeting on August 17, at which 
Allman asked Leigh how employee
s were to dispose of a parts cleaner.  Cletis Wamsley, the electrical superintendent, told 

Allman that the substance was to be burned in the furnace.  
                                                          
                                                           
31 Respondent™s treatment of Hayes also contrasts markedly with its 
forbearance towards its safety director, who made a very obscene re-
mark to her. 
Leigh asked Allman if he had r
ead the Material Safety Data 
Sheet (MSDS) for the substance.  Allman did so afterwards and 
told Leigh he had read the MSDS.  Respondent does not have a 
policy of disciplining employees fo
r asking questions at safety 
meetings, even questions that 
can be answered with minimal 
research. 
The second incident mentioned is
 Allman™s telephone call to 
TJM purchasing agent Brenda Hinerman at about 11:30 p.m. on 
August 17.  That evening the drive belts on the overshog ma-
chine began to smoke.  The operators reported this to the main-
tenance employees on duty, one 
of whom was Allman.  The first thing Allman did was go to a storeroom to get replacement 

belts.32  There were none in the stor
eroom.  Allman then called Purchasing Agent Brenda Hinerman, who was in bed, at home. 
Allman told Hinerman that the belts on the overshog had burned up and that there were no mo
re in stock at the plant.  
Allman contends that he told Hinerman that there was no hurry 
in getting the belts because th
e overshog was not scheduled to 
operate during the first shift the next day.
33  He also testified 
that he told her that she could bring the belts with her when she 
came to work the next morning.  Hinerman testified that 
Allman only told her that th
e overshog was ﬁdownﬂ and that 
she understood from this conversation that the belts were 

needed immediately.
34Hinerman called TJM™s local di
stributor, who had no v-belts 
in stock.  As a result, she had to order them from an outlet in 
Carmichael, Pennsylvania.  The belts were transported by taxi 
from Carmichael to Buckhannon at 
a cost of about $312, so that 
they would be available for the first shift.  Allman did not vio-

late any company policy or practice in calling Hinerman at 
home.  She gets similar calls 3 
or 4 times a month.  However, 
he could have waited until Hine
rman arrived at about 5:30 the 
next morning.  After Allman™s 
call to Hinerman, he and another 
employee worked several hours to unjam the overshog and then 

shut the machine down because it was not needed until the 
beginning of the second shift the following afternoon. 
The third incident mentioned in the written discussion is that 
Allman rebuilt a cylinder on a lathe.
  It did not work properly.  
He had to remove the cylinder and retighten it, which kept the 
lathe from operating for an hour. 
 Other employee
s made simi-lar errors and were not disciplined. 
I conclude that the General Counsel has shown that the writ-
ten discussion was issued to Allma
n in retaliation for his union 
activities.  It is clear that TJM was aware of his prominent role 
in both organizing campaigns, bo
re an extreme amount of ani-
mus towards that activity and was looking for an excuse to 

discipline Allman and other union leaders.  Moreover, I con-
 32 Allman was acting in accordance 
with TJM policy in checking on 
the availability of replacement parts before going to the overshog ma-
chine. 33 The overshog, which grounds wooden material into smaller bits, 
was scheduled for preventative mainte
nance on the first shift on August 
18. 
34 I find no need to resolve the co
nflict between the testimony of 
Allman and Hinerman.  It is clear that Allman did not tell her that the 

belts were needed immediately.  It may be that she simply misunder-

stood Allman or that he did not adequately communicate to her the 
schedule for the overshog. 
   TRUS JOIST MACMILLAN
 387
clude that Respondent has offered no evidence to rebut the 
General Counsel™s case.35  This leads me to conclude not only 
that TJM did not meet its Wright Line burden but also that the 
reasons for the discussion are pretextual. 
Respondent offered no explanation for issuing an associate 
written discussion to Roger Allman.  Terry Leigh, who gave the 
discussion form to Allman, did not testify.
36  I again draw an 
adverse inference from Leigh™s failure to testify, that any testi-

mony he would have offered would have been harmful to 
TJM™s case.  Indeed, in light of Troy Stire™s uncontradicted 
testimony regarding his conversa
tions with Leigh, I find that 
Leigh was directed to discipline Allman by higher management 
because of union activity.
37N.  The Terminations of Dane Moore and Roger Harris 
Roger Harris was hired by Respondent in March 1995, as a 
quality assurance technician.  Du
ring his first year at TJM, 
Harris reported to Quality Assura
nce Supervisor Dana Fields.  
In 1996, Fields was terminated 
by her supervisor, Technical 
Director David Ruth.  Before he fired Fields, Ruth issued her a 

warning in September 1995, a followup to the warning in Octo-
ber 1995 and a second warning in January 1996.  Ruth issued 

these warnings consistent wi
th his understanding of TJM™s 
policy, i.e., to provide an adequa
te opportunity for an individual 
to correct their job performance before making a decision to 

terminate them. 
Fields was replaced as quality assurance supervisor by Bruce 
Christiansen.  In June 1997, Chri
stainsen left this position and 
Ruth hired Dane Moore to repl
ace him.  Moore had been a 
green end supervisor at the plant since April 1995.  Ruth con-
sidered Moore an excellent supe
rvisor and Moore considered 
Roger Harris an excellent employee. 
Harris was on the in-house organizers list provided to Re-
spondent in February 1998, and wa
s widely regarded as one of 
the leaders of the union effort at Buckhannon.  As noted before, 
shortly after the first election, Plant Manager Leonard Komori 
indicated to both Moore and Ruth
 that Harris did not belong at 
the plant because of his union activities.  Also as noted previ-

ously, Roger Harris was one of 
the few employees who openly 
demonstrated support for the Union during the second cam-
paign.  He served as an observer for the Union in both elec-
tions. In the fall of 1998, Robert Hoover transferred from the mi-
crollam department to quality 
assurance.  Hoover was assigned 
                                                          
                                                           
35 The written discussion document is 
pure hearsay with regard to the reasons for which it was issued and therefore does not constitute 
credible evidence. 
36 Komori testified that he had no ro
le in issuing Allman this discus-
sion; I do not credit his testimony in this regard.  Alexis Butcher, who 
signed the discussion, offered no e
xplanation for why it was issued. 
37 On November 19, 1999, Leigh prepared an annual evaluation for 
Allman, rating his overall performance as a ﬁ1,ﬂ the second lowest 

rating out of four choices.  The same day, Leigh prepared a team matrix 
rating (GC Exh. 26).  The rating has zeros in the box for overall per-
formance for the dates of August 23, October 22, and November 19, 

which have been scratched out.  Alt
hough not alleged as violations in 
the complaint, these evaluations are 
a direct result of the written discus-
sion and are to be expunged from Allman™s records pursuant to the 

order portion of this decision. 
to work with Roger Harris, who was given responsibility for 
training Hoover.  Harris was a very competent technician who 
tended at times to be harsh in hi
s assessment of new employees.  
Harris told Hoover that he brought another employee to tears, 

when he threw his hardhat across the floor in anger several 
years earlier.
38  Hoover found Harris to be a difficult person.  
Two weeks after Hoover started 
working in quality assurance, 
Harris told him that he did not
 think Hoover would make it as 
quality assurance technician. 
Tension between Harris and Hoover increased after the sec-
ond union campaign began, beca
use Hoover discussed his op-position to the Union, possibly in response to inquiries from 
Harris.  On one occasion just prior to the election, Harris chided 
Hoover for having worked for a ha
rdware store at the minimum 
wage.  He told Hoover that if the Union won at TJM, he would 

make more money and indicated that Hoover was ﬁdumbﬂ for 
opposing the Union.39On occasion, Harris referred to Hoover as ﬁLen™s boyﬂ or 
ﬁPat™s boyﬂ (TJM Vice-President Pat Smith).  Harris had com-
pleted a career in the military sometime prior to his employ-
ment with TJM.  Harris, on at least one occasion, told Hoover 
how when he was in the service, ﬁthey settled things with their 
fists.ﬂ  However, there was no indication that Harris said this in 
way that threatened Hoover with physical violence.  
Harris at times referred to Leonard Komori, who is of Japa-
nese ancestry, as ﬁa rice eate
r.ﬂ  A number of employees, in-
cluding Harris, Roger Allman, 
Supervisors Terry Leigh and 
Gene Zara, also at times referred to Komori as ﬁHop Sing,ﬂ the 
name of the Chinese cook on the television show ﬁBonanza.ﬂ
40Just prior to the second election in March 1999, David Ruth 
and Dane Moore invited all the quality assurance technicians to 
breakfast to demonstrate their 
appreciation for the job they 
were doing.  Hoover and Harris were invited to join Ruth and 

Moore at the same time.  Harris declined the invitation due to 
other commitments.  Hoover went to this breakfast meeting 
alone.  38 This incident occurred before Dane Moore became the quality as-
surance supervisor.  Similarly, QA Technician Jason Croston had com-
plained to David Ruth about the way Harris treated coworkers prior to 
Moore™s transfer to the QA departme
nt.  However, Ruth also received complaints about the manner other 
QA technicians treated coworkers, 
including one about Jason Croston. 
Respondent™s attempt to depict Ha
rris as an employee who was rou-
tinely cruel and insensitive to others 
is belied by Jason Croston™s testi-mony.  In 4-1/2 years working with Harris, Croston could recall only 

two unpleasant experiences with Harris.  Both of these incidents oc-

curred at least 2-½ years prior to Harris™ termination. 
39 There is no evidence that prior to August 30, 1999, Respondent 
was aware of this conversation, wh
ich was overheard by QA technician 
Kevin Strader.  Strader, one of Respondent™s witnesses, also heard 
Harris make complimentary remarks about Hoover.  He never heard 
Harris make any derogatory remarks about anyone™s ethnic origins. 
40 Other employees and management 
officials were also referred to 
by nicknames, albeit names that appear less offensive.  George Dolmat 

was referred to by many employees as ﬁCasperﬂ (as in ﬁCasper the 

friendly ghostﬂ).  He was given this
 nickname apparently because dur-
ing the early stages of his employment at Buckhannon, he appeared not 

to be at the plant very much. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 388 
During this breakfast meeting, Hoover told Ruth and Moore 
that his relationship with Harris wa
s very tense.  He told them 
that one day he approached Ha
rris and said, ﬁI know that we 
have different views.  But all I 
desire is your friendship.ﬂ  Hoo-
ver said that Harris ﬁlaughed in his faceﬂ and told him, ﬁI don™t 
have friends, only acquaintances.ﬂ
  At this point, Ruth dis-
played anger towards Harris, a
nd said, ﬁI™m going to talk to 

Roger.ﬂ  Hoover asked him not to do so, that he preferred to 
handle the situation himself. 
 Ruth, Moore and Hoover dis-
cussed the ongoing union campaign.  Moore and Ruth indicated 

to Hoover that since the organizing drive was the source of 
much of the tension between he 
and Harris, they thought things 
would improve when the campaign ended. 
At sometime after the breakfast meeting, Hoover approached 
Supervisors Cal Zirkle and David Marple and discussed his 
tense relationship with Roger Ha
rris.  Marple asked Hoover if 
Harris was harassing him and said that if he was, Hoover or 
Marple (it™s not clear which ) should do something about it.  
Hoover replied that he wanted 
to leave things alone and see 
what happened. 
After the breakfast meeting, 
Moore asked Hoover frequently 
how he was getting along with Ha
rris.  Hoover repeatedly told 
Moore that everything was fine.  In June he told Moore that if 
he had his choice of anyone to 
work with in the QA department 
he would choose to work with Roger Harris.
41On April 12, 1999, Moore gave
 Roger Harris his annual per-formance appraisal (GC Exh. 6).  The review is generally fa-
vorable and Harris received a ﬁ2ﬂ rating (ﬁ3ﬂ being the highest).  
One area in which employees are evaluated is ﬁTeamwork.ﬂ  In 
evaluating employees in this category, supervisors are directed 
to consider, ﬁcooperation, atti
tude towards others, communi-
cates effectively, pa
rticipation as a team member, willingness 

to accept change, and work 
responsibilities, including over-
time.ﬂ 
Moore™s assessment of Harris was that, ﬁI have always be-
lieved Roger to be a strong team player, though demanding.  I 
want Roger to focus on being even tempered and consistent 
with teammates.ﬂ  When he met with Harris, Moore told him 
that not everybody sees things his way and that not everybody 
else believes the same thing.
  Moore assiduously avoided men-
                                                          
                                                           
41 Robert Hoover confirms Moore™
s testimony on this point.  At 
some point after the union campaign ended, Hoover told Moore that 
Roger Harris was not speaking to him.  It is unclear when this occurred 
in relation to the occasions on wh
ich Hoover told Moore that every-

thing was fine and that he wouldn™t tr
ade Harris as a partner for anyone 
else. I generally regard Robert Hoover to 
be a credible witness.  However, 
he is clearly a very malleable individual.  Thus, where he responded to 
leading questions from Respondent, I tend to discount some of his 
testimony, particularly his testimony 
as to his opinion that Harris was 
deliberately denigrating his religious beliefs. 
I would also observe that Responde
nt elicited a great deal of testi-
mony regarding offensive behavior by 
Harris of which it was not aware 
when it terminated him and on which it 
did not rely in terminating him.  
There is also no evidence that Moore or Ruth was aware of this behav-
ior (e.g., Harris™ unflattering and offensive characterizations of Ko-

mori™s ethnic background).  I therefore find this evidence to be irrele-
vant to Respondent™s motivation in 
discharging Harris and Moore, or 
any other issue in this case. 
tioning the word ﬁunion,ﬂ althou
gh he was obviously referring 
to Harris™ attitude towards antiunion employees. 
In June 1999, David Ruth was transferred to Respondent™s 
plant in Colbert, Georgia.  
Assistant Plant Manager Thomas Booker became interim technical di
rector.  As discussed earlier, Booker went to Dane Moore on J
une 24, and began pressuring 
him to take disciplinary action ag
ainst Roger Harris in conjunc-
tion with conversations about the threat posed to Respondent by 
the Union and Harris™ organizing activities. 
On June 28, as discussed pr
eviously, Booker invited Moore 
to lunch.  He told Moore, that, contrary to their prior conversa-
tion, Booker had discussed R
oger Harris with Len Komori 
before asking Moore to do somethi
ng about Harris.  From this I 
conclude that Booker approached 
Moore on this subject at the 
direction of Komori, or at least with his approval.  After dis-cussing how much the union campaign had cost Respondent, 
Booker told Moore that ﬁthere were things we could do to make 
Roger know he was unwelcome in the plant.ﬂ  To this end 
Booker suggested that if a vacancy in the quality assurance 
department were not filled, Harr
is could be assigned to work alone, thus suggesting he 
was not welcome at TJM. 
Moore told Booker that he was ﬁtip-toeing around the edges 
of legalityﬂ and said he could count on Moore to act with integ-

rity and respect for employees. 
 Booker questioned the integrity 
of employees supporting the Union and rhetorically asked 

whether they should not be held 
to account for spreading misin-
formation about Respondent.
42After his conversation with Booker, Moore went to see Scott 
Williams, the green end superintendent, to whom Booker also 

suggested taking retaliatory action against union supporters.   
When Moore told Williams about his conversation with 
Booker:  [Williams] told me that he felt
 that the company would really 
like to be rid of a number of people and he believed that if it 

meant getting rid of Dane Moore and Scott Williams to get 
that done they would do that.
43 As discussed earlier, Moore 
also went to see Human Re-
sources Director Alexis Butche
r about his conversations with 
Thomas Booker about Roger Harris.  Butcher forwarded his 
concerns to Len Komori in an e-mail to which Komori did not 
respond.44 42 Booker™s testimony confirms the 
essential details of his discus-
sions with Moore in June, 1999.  To some extent, his testimony is even 
more damning than Moore™s.  Booker 
confirms, for example, that at the 
same time he was telling Moore that Harris should not get a passing 
grade on his teamwork evaluation, he also told Moore that he was con-

cerned that Harris would continue to
 solicit employees to support the 
Union (Tr. 937Œ938, 955). 
43 To the extent that there is conflict between the testimony of Moore 
and Scott Williams, I credit Moore.  
However, Williams, who is still at 
supervisor at TJM, confirms the essentials of Moore™s testimony.  He 

testified that he did not recall maki
ng the above-quoted remark, not that 
he did not make it.  I find he did make
 it and that things said to him by 
Booker and other management personnel led Williams to believe that 

any supervisor who interf
ered with plans to rid TJM of certain promi-
nent union supporters
, would be fired. 
44 I credit Butcher™s testimony over th
at of Komori in this regard. 
   TRUS JOIST MACMILLAN
 389
On August 9, Dane Moore returned from a 1-week vacation 
and prepared bimonthly evaluations
 for all the employees in the 
quality assurance department.  On
 August 13, Booker came into 
his office and told Moore that he was ﬁright on targetﬂ with his 
evaluations, except for the one for Roger Harris.  Booker told 
Moore that Harris had to receive an unsatisfactory score for 
teamwork.  Harris, Booker continued, had not acted as a team-
mate towards Booker and Komori, and did not have the accep-
tance of the people on the plant floor. 
Booker and Moore discussed Roge
r Harris™ relationship with 
Robert Hoover.  Moore told Booker that the problem had been 
resolved to his satisfaction and 
to Hoover™s satisfaction.  He 
also told Booker that he had a
ddressed Harris™ relationship with 

his teammates satisfactorily in
 Harris™ annual evaluation. 
During this conversation, Moore asked Booker if he had 
some kind of agenda and whether 
he knew that the next techni-cal director would share that agenda.  Booker replied that he 

hoped he was talking to the next technical director.  Booker 
continued by saying that Komori was waiting for Moore to step 
up and take the job by showing that he was willing to do what it 
takes to get the job.
45In preparation for meeting w
ith Booker the following day, 
Moore called Roger Harris on S
unday, August 22, and asked 
him to come to his home.  When Harris arrived, Moore read to 
him from notes he had taken.  The notes Moore read included 
Moore™s account of being told by Booker that Moore™s peers 
were expecting him to 
take care of Harris, 
that Harris was to be isolated and made to feel unw
elcome, and that Moore might 
become technical director if he
 co-operated with Booker™s plan to get rid of Harris.  Moore told Harris he was going to be re-
ceiving an unsatisfactory teamwo
rk evaluation and cautioned 

him not to overreact. 
The next day, August 23, Moore went to Booker and told 
him that he would not give Harr
is the failing rating, as Booker 
had suggested.  Moore told Booker that he thought such a rat-

ing was wrong and was motivated
 by a desire to retaliate 
against Harris for his union activity.  Two days later, on 
Wednesday, Booker asked Moore again if he had prepared the 
evaluations.  Moore reiterated that he would not give Harris an 
unsatisfactory rating. 
On Friday morning, August 27, 1999, Booker summoned 
Moore to Alexis Butcher™s office and told Moore that he could 
either resign or be terminated
.  Booker handed Moore a termi-nation notice (GC Exh. 4) that stat
ed ﬁ[o]n a range of issues, we 
either sense a lack of support 
or we know that Dane is unwill-
ing to support management decisions.ﬂ 
The notice gave no specifics as to what range of issues 
Booker was referring.  When Moore asked him, Booker, for the 
first time, mentioned he thought
 Moore had not supported his 
                                                          
                                                           
45 Moore had applied for the technical director position.  That such a 
conversation occurred is confirmed by
 Alexis Butcher™s testimony at 
Tr. 1084Œ1085.  Butcher testified th
at Moore came to her office one 
day and told her that Booker had asked him to take care of Roger Harris 
and that if he did, maybe something 
could be worked out with the tech-
nical director position.  I see no reason why Moore would have such a 
conversation with Butcher unless Booke
r had intimated to him that his 
chances of becoming technical director would greatly improve if he 

gave Harris a failing teamwork rating. 
position regarding some defective runs of the parallam prod-
uct.46  I credit Moore™s testimony that there was no difference 
of opinion between him and Booker on this issue, and find that 

this and other reasons given for Moore™s termination during the hearing were fabricated.
47Moore left the plant.  Later 
that day, Booker called Roger 
Harris at home to inform him that Moore no longer worked for 

Respondent and to tell him that any information he previously 
gave to Moore should now be gi
ven directly to Booker.  On 
Friday, Harris decided to ask for a meeting with Booker the 

following Monday morning.  He planned to ask Booker for an 
explanation for Dane Moore™s te
rmination and to call Booker a 
liar if Booker refused to give him a reason. 
Upon arriving at the plant for his next scheduled shift on 
Monday, August 30, 1999, Roger 
Harris requested a meeting 
with Thomas Booker, Alexis Bu
tcher, and David Marple.  For 
the first time since the election, Harris was wearing his UMWA 

T-shirt.  According to Butc
her, whose account, I credit: 
 [W]e came into my office.  Roger sat and began to question 
Tom about why Dane Moore had been let go, why his em-
ployment had been terminated.  Tom explained to him nu-
merous times throughout the discussion, that we were not 
permitted to give that information, it wouldn™t be fair to Dane 
to do that . . . that basically, 
that was confiden
tial information. 
 Roger continued to ask why Da
ne had been let go, made 
comments to the effect that this was not . . . about anything 

other than between he, Roger, Tom and Dane.  That he felt 
pretty strongly about Dane and his supervisory roles and his 
capacity and how Dane did his job.  He continued to say and, 
then it got a little harsher, he said . . . I think on numerous 
times that Tom was Len™s prostitute.  That he had prostituted 
himself.  Wanted to know how much Len was paying him.  
How much prostitutes got paid 
now a days.  I remember he 
grabbed his crotch and said something to the effect of, I have 

your manhood hanging right here. 
 Tr. 1071. 
Harris also called Booker a ly
ing bastard. Booker asked 
Marple to bring Len Komori to Butcher™s office.  Booker told 
Komori what Harris had said to him.  Komori asked Harris if he 
had called Booker a liar, a lying bastard, and a prostitute.  Har-

ris conceded that he had.  Ha
rris denied purposely grabbing his 
crotch.  He told Komori, Booker, and Butcher that he was go-

ing to let both the Union and the NLRB know what Respondent 
had done to Dane Moore.  A fe
w minutes later Komori termi-
nated Roger Harris. 
O.  Respondent Violated Sect
ion 8(a)(1) in Terminating 
Dane Moore An employer violates Section 8(a)(1) of the Act when it dis-
charges a supervisor for refusing to commit an unfair labor 
practice, 
Parker-Robb Chevrolet, Inc.
, 262 NLRB 402 (1982).  
 46 The glue was not bonding the strands of the parallam together well 
enough in a production run on about August 5 or 6, 1999. 
47 I credit Moore™s testimony that Booker never indicated any dissat-
isfaction with his work or his response to any assignmentŠother than 
the evaluation to be given to Roger Harris. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 390 
I conclude that Respondent disc
harged Dane Moore solely for 
refusing to give Roger Harris an
 unsatisfactory teamwork rat-
ing.  The evidence of animus towards Roger Harris™ union ac-
tivities is overwhelming.  It is
 also apparent that Respondent, 
by Thomas Booker, put a great d
eal of pressure on Dane Moore 
to give Harris an unsatisfactory teamwork rating as part of a 
scheme to either fire Harris or make him quit because he sup-
ported the Union.  The timing of Moore™s discharge, a few days 
after he informed Booker that he would not give Harris a poor 
teamwork rating is another reason I find that Moore™s termina-
tion violated the Act. 
Additionally, the pretextual reasons given for Moore™s dis-
charge support the General Counsel™s case.  I find the testimony 
of Thomas Booker and Leonard Ko
mori as to other reasons for 
Moore™s discharge to be completely false.  Komori concedes 

that he never gave Moore any 
indication that Respondent was dissatisfied with his job performance prior to his termination.  

Further, I credit Moore™s testimony that Booker never ex-
pressed any dissatisfaction with his work prior to August 27.
48  In addition to my general assessment of Moore as a credible 

witness and Booker as an incredible witness, I rely on the fact 
that absolutely no documentati
on or corroboration exists for 
Respondent™s assertions that Moore™s performance with regard 
to the curtain coater project, the internal bond problem and the 
indent problem, was unsatisfactory. 
Respondent™s treatment of Moor
e contrasts markedly with 
Ruth™s extensive documentation prior to firing Dana Fields.  I 
credit Ruth™s testimony that the manner in which he docu-
mented Field™s performance and offered her an opportunity to 
improve was in accordance with TJM policy.  The fact that no 
documentation exists for Moore™s alleged deficiencies and no 
opportunity was provided to him 
to correct any perceived prob-
lems is also an indication that 
the proffered reasons for his dis-charge are pretextual.
49Finally, I conclude that Respondent had no legitimate reason 
to discharge Moore for his refu
sal to downgrade Roger Harris.  
It is quite clear that Moore did everything within his power to 

assure that Harris treated R
obert Hoover fairly.  Moore can 
hardly be faulted for not taking action against Harris when 

Hoover repeatedly told him that
 everything was fine and asked 
him not to intervene.  Moreover, as the record indicates that the 

teamwork rating generally covers
 an employee™s behavior dur-
ing a 2-month period, there is 
no indication that Harris™ conduct 
warranted an unsatisfactory rating anytime after April 1999. 
The proposed unsatisfactory teamwork rating was to be im-
posed for activities protected under the Act.  Respondent 

sought to punish Harris for trying
 to persuade Robert Hoover, 
an antiunion employee, to change his views during an election 

campaign and for exhibiting rese
ntment towards Hoover by not 
                                                          
                                                           
48 I note that even Moore™s termination notice, GC Exh. 4 mentions 
no specific instances of unsatisfactory performance on Moore™s part.  I 
further credit Moore that Booker onl
y mentioned the salvaging of the 
defective parallam beams (due to 
poor bonding of the glue) on August 
27.  However, I conclude that all th
ree alleged deficiencies (the bond, 
the indents, and curtain coater) were
 fabricated by Respondent as post 
hoc rationalizations for its unl
awful discharge of Moore. 
49 On the other hand, Len Komori appears to have demoted, and then 
terminated, George Dolmat with littl
e or no warning or documentation. 
going on coffeebreaks with him and not being friendly.  Harris™ 
conduct was neither sufficiently 
abusive nor threatening to 
remove his conduct from the protections of the Act, see 
Patrick 
Industries, 318 NLRB 245, 248 (1995).
50P.  Dane Moore™s Loyalty to Respondent 
At page 32 of its brief, Respondents contends that ﬁ[e]ven if 
Dane Moore™s termination somehow were found to have vio-
lated the Act, he clearly is entitled to no relief since it is now 

known that he intentionally bre
ached his obligation of confi-
dentiality, loyalty and trust ow
ed to Respondent.ﬂ  Just as Moore did not violate any obligations to Respondent by refus-
ing to give Roger Harris an unsatisfactory teamwork rating, he 
did not violate his obligations to Respondent by advising Harris 
that he was to be given this rating and that it was part of an 
unlawful plan to make Harris feel unwelcome at TJM.  Further, 
Moore™s testimony establishes that he forewarned Harris to 
prevent him from overreacting to the appraisal, thereby giving 
Respondent an excuse to fire Harris. 
In Buddies Super Markets, 223 NLRB 950 (1976), the Board 
held that an employer unlawfull
y discharged a supervisor who 
told an employee that it was building a case against him be-

cause of union activities.  
Parker-Robb
, supra, 404 fn. 20, over-
ruled Buddies Super Markets to the extent the decision rested 
upon the fact that the supervisor™s discharge was an integral 

part of its attempt to restrain, coerce, and interfere with Section 
7 rights or part of a pattern of conduct to do so.  However, 
Buddies Super Markets
 was not overruled to the extent that it 
relies upon the need to vindicate employees™ exercise of their 
rights.  I conclude that Moore, 
in advising Harris of the actions 
to be taken against him, was 
vindicating Harris™ right to con-
tinue to engage in protected ac
tivity and to avoid retaliation for 
such activity.  Therefore, Res
pondent would have violated the 
Act if it had discharged Moore for tipping Harris off about the 
teamwork evaluation and the plan to encourage Harris™ depar-
ture from the plant.  It therefore cannot evade its obligation to 
offer Moore backpay and reinstatement as a result.
51Q.  Legal Conclusions Regardi
ng Roger Harris™ Discharge 
As a general proposition, an employer is entitled to terminate 
an employee, who says the kinds of things that Roger Harris 
said to Thomas Booker on August 30, 1999.  The General 
Counsel argues that Respondent wa
s not entitled to fire Harris, 
however, because: 1. he was engaged in protected activity and 

2. Respondent provoked his conduct. 
As to the first proposition, I conc
lude that Harris™ protest of 
the termination of Dane Moore for refusing to commit unfair 
labor practices against Harris is 
indeed protected.  Generally, 
the protest of a supervisor™s discharge by a single employee 
 50 Booker™s testimony at Tr. 933Œ934 confirms that Hoover told him 
that his ﬁpoor treatmentﬂ by Harris 
had diminished or ceased by July 
and that it was related to ﬁthe Union stuff.ﬂ 
51 I also note that Moore was suffici
ently willing to act in behalf of 
Respondent™s interests that during th
e election campaigns that he re-
ceived a note of appreciation from Company Vice-president Pat Smith, 
and a case of frozen steaks.  It al
so appears that Moore, on TJM™s be-
half, may have violated the Act in
 engaging in surveillance of Roger 
Harris™ union activities (Tr. 937). 
   TRUS JOIST MACMILLAN
 391
might not be protected.  Howeve
r, Harris™ protest was an exten-
sion of his union activity, in that he was protesting retaliation 
against Moore for failing to carry 
out directives to discriminate 
against Harris.  On the other hand, the manner in which pro-
tected activities are engaged can result in the forfeiture of the 
employee™s protected status.  ﬁ[T]here are . . . limits to em-
ployee insubordination, even when provoked,ﬂ 
NLRB v. Stein-
erfilm, Inc.
, 669 F. 2d 845, 852 (1st Cir. 1982). 
With regard to employee 
outbursts provoked by an em-
ployer™s unlawful discrimination, the Board has held that: 
 When the impulsive behavior is induced by the employer™s 
unlawful infringement of employee rights, we also compare 

the seriousness of the employer
™s unlawful conduct with the 
extent of the employee™s reaction. 
 Brunswick Food & Drug
, 284 NLRB 663, 664 (1987), enfd. 
mem. 859 F. 2d 927 (11th Cir. 1988); Paradise Post
, 297 
NLRB 876 fn. 2 (1990). 
Respondent contends that the 
above-cited cases and similar 
cases provide no support for the arguments of the General 
Counsel (R. br. at p. 37).  TJM argues that: 
 Harris certainly did not experience a ﬁmomentﬂ of enthusi-
asm.  Rather having been info
rmed [of Moore™s termination] 
on a Friday afternoon, Harris had an entire weekend to de-

velop his plan before his next shift on Monday morning . . . .  
Harris waited until he had Booker
 in the presence of his peers, 
then did all he could to intentionally humiliate and degrade 

Booker. 
 I agree with Respondent that
 Harris planned to embarrass 
Booker in front of Alexis Butcher and David Marple.  I do not 

credit his testimony that he expected Booker to admit to him in 
front of Butcher and Marple that he fired Moore because of his 
refusal to retaliate against Harr
is for his union activities.  Harris concedes that he planned in advan
ce to call Booker a liar if he 
did not get a satisfactory answer to his inquiry.  I find that no 
reasonable person would have expected to get a satisfactory 
response under the circumstance
s.  Had Booker given Harris 
the rationale put forth by Responde
nt at the hearing, I infer that 
Harris™ response to Booker would have been the same. 
In almost all of the cases in which the Board and/or the 
courts have excused an outburst such as Harris™, the outburst 

immediately followed the employer™s provocation.  In this re-
gard, the Fourth Circuit decision in 
J. P. Stevens v. NLRB
, 547 
F. 2d 792 (4th Cir. 1976), makes a distinction between sponta-

neous and premeditated actions by employees.  However, that 
decision found unprotected a prem
editated interruption of an employer™s lawful election speech
 and is not particularly rele-
vant to the instant case. 
The Board and the Fourth Circuit 
first held that an employer 
cannot provoke an employee and then rely on the employee™s 

indiscretion to justify termination in 
NLRB v. M & B Headwear 
Co., 349 F. 2d 170, 174 (4th Cir. 1965), enfg. 146 NLRB 1634 
(1964).  In this case the court stated,  
 We hold only that when a layoff is discriminatory a rehiring 

of the injured employee cannot be avoided by reliance on her 
later unpremeditated and quite understandable outburst of an-
ger that in no way harms or inconveniences the employer . . . .  
Justice in this instance demands the employee™s reinstatement 

with the strict admonition that sh
e will be expected to conduct 
herself properly and with due respect to supervisory person-

nel.  After reinstatement any further misconduct will subject 
her to disciplinary action as it would any other employee. 
 Nevertheless, the facts of that case show that a interlude of 

several days between the provoc
ation and the employee™s out-
burst is not necessarily fatal to 
the employee™s pr
otected status. In M & B Headwear
, the discriminatee, Rena Vaughan, was 
the most active union adherent at
 her plant.  On June 10, 1963, 
Vaughan was laid off in retaliation for her union activities.  
Upon being laid off, Vaughan told 
supervisor Dorothy Ellis that 
Ellis and supervisor Roy Trivette were not going to sleep any-

more at night.  Seven days late
r, Vaughan returned to the plant 
to seek reemployment.  In the 
course of a conversation with a 
clerical employee, Vaughan declared, ﬁI am going to beat 
Dorothy Ellis if it is the last thing I do.ﬂ  Sometime later, during 
a discussion with the company president, Vaughan told the 
employer™s vice president to ﬁshut upﬂ when he tried to inter-
vene in the conversation. 
The Court of Appeals majority observed: 
 We in no way condone insubordination and in normal situa-
tions it would be a justifiable ground for dismissal.  But we 

cannot disregard the fact that the unjust and discriminatory 
treatment of Vaughan gave rise to the antagonistic environ-
ment in which these remarks were made. 
 An employer cannot provoke an employee to the point where 

she commits such an indiscretion
 as is shown here and then 
rely on this to terminate her employment . . . .  The more ex-

treme an employer™s wrongful 
provocation the greater would 
be the employee™s justified sens
e of indignation and the more 
likely its excessive expression.  To accept the argument ad-
dressed to us by the company would be to provide employers 
a method of immunizing themselv
es from the only real sanc-
tion against violations of Sectio
n 8(a)(3) . . . refusal to rein-
state her would put a premium on the employer™s misconduct. 
 On the basis on the decision in M & B Headwear, I conclude 
that the intervening weekend between the provocation herein 

and Harris™ response does not preclude a finding of discrimina-
tory discharge, or reinstatement.  In this case the provocation is 

extraordinarily extreme.  Respondent had just fired a well-
respected supervisor who refused to
 take part in its scheme to 
rid of itself of an number of prominent union supporters, in-

cluding Roger Harris, himself. 
Indeed, it would not be unrea-
sonable for the retaliation against Moore to have infuriated 
Harris more than retaliation against himself.  While the dis-
criminatee in M & B Headwear had herself been laid off before 
her outburst, I deem this insufficient to distinguish Harris™ 
situation.  Given the accurate information Harris had received 

from Moore, it was reasonable for 
him to assume that he would soon be fired or constructively discharged by Booker. 
Although Harris had the weekend to think about the manner 
of his protest, his outburst occurred almost immediately upon 

his return to the plant after Moor
e™s discharge, and at his first 
opportunity to confront Book
er. Moreover, Harris did not 
physically threaten Booke
r, as did employees in 
Steinerfilm
 and   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 392 
M & B Headwear
, whom the Board and the courts found could 
not be legally discharged for their conduct. 
While it is clear that Harris pl
anned to call Booker a liar, I do 
not conclude that he necessarily
 planned to call him a prosti-
tute, a lying bastard, and grab his cr
otch.  It is just as likely that 
this more outrageous conduct on
 Harris™ part was unpremedi-tated.  In balancing Harris™ misconduct and Respondent™s 
unlawful provocation, I deem that
 Respondent was not entitled 
to fire him for his premeditat
ed conduct in calling Booker a 
liar, nor for his more offensiv
e outbursts, which may not have 
been planned.  
While not in any way justifying Roger Harris™ very impru-
dent behavior, I conclude that given the nature of the provoca-
tion, i.e., Moore™s di
scharge pursuant to a premeditated plan to 
fire Harris and others for uni
on activity, and the close proximity 
of his behavior to the provoca
tion, that Respondent was not 
entitled to terminate him as a result of that behavior.  I therefore 

conclude that Trus Joist MacM
illan violated Section 8(a)(3) 
and (1) in terminating Roger Harris™ employment on August 

30, 1999.
52R.  The Complaint Allegations
 Regarding Respondent™s Overly Broad No-Solicitation/No-Distribution Rule are Dismissed 
Because They are Barred by Section 10(b) of the Act 
Complaint paragraphs 7(a), 9 (a), 11, and 12 allege viola-
tions of Section 8(a)(1) in that Respondent unlawfully promul-
gated and maintained an overly broad no-distribution/no-
solicitation rule during the first election campaign prior to 
March 13, 1998.  Respondent argues 
in a conclusory fashion at 
page 12 of its brief that thes
e allegations are barred by the 6-
month limitation in Section 10(b) of the Act.
53The first charge filed by the 
Union on June 15, 1998, alleged 
only that Respondent violated S
ection 8(a)(3) and (1) in dis-
charging John Bales on April 9, 1998, Larry Wilson on June 4, 

1998, and constructively discharging Joy Parker in May 
1998.54  On September 24, 1998, more
 than 6 months after the 
first election, the Union amended its
 charge to allege violations 
during the first campaign, including the no solicita-
tion/distribution claims at issue.  I conclude that these allega-
                                                          
                                                           
52 While Respondent had no reason to
 know that Moore had advised 
Harris of Respondent™s plan to gi
ve him a poor teamwork evaluation 
and make him feel unwelcome at TJ
M, and its suggestion to Moore that 
he would be promoted if he did so, 
I conclude that it assumed the risk 
that Harris would learn of this
 plan or infer its existence. 
53 Sec. 10(b) is an affirmative defens
e, that is waived if not timely 
raised, 
Public Service Co., 
312 NLRB 459, 461 (1993).  It is a close 
question as to whether Respondent ade
quately raised this defense.  In 
the answer, TJM merely asserted that
 ﬁ[t]he circumstances alleged to 
constitute violations of the Act occurred, in whole or in part, more than 
180 days prior to the filing of eith
er the Complaint or the underlying 
charges referenced therein.  As su
ch, the claims asserted in the Com-
plaint are barred by the applicable st
atutes of limitation.ﬂ  Since it is 
self-evident on the face of the ch
arges that the no-solicitation/no-
distribution rule was not alleged unt
il September 24, 1998, I will con-
sider this defense.  However, I will 
not consider it with respect to other 
allegations, such as the early 1998 interrogations, which Respondent 
has not specifically claimed were barred by Sec. 10(b). 
54 It is not clear whether the General Counsel filed a complaint on 
behalf of Bales and Parker. 
tions are not sufficiently related to the allegations of the timely 
filed charge to permit consideration by the Board, 
Redd-I, Inc.,
 supra.  I therefore dismiss these paragraphs of the complaint.
55S.  The General Counsel has not Established the 8(a)(1) 
Violations Alleged in Compla
int Paragraphs 8(a) and (b), 
9(b) and (c), 10(a) and (b), and 14 
Not every question asked or 
comment made by a manage-
ment official about union activity 
violates Section 8(a)(1).  One 
must determine whether under all the circumstances of the in-
terrogation or comment, it reasonably tends to restrain, coerce 

or interfere with rights guaranteed by the Act, 
Rossmore House
, 269 NLRB 1176 (1984), enfd. sub nom. 
Hotel & Restaurant 
Employees Local 11 v. NLRB, 760 F.2d. 1006 (9th Cir. 1985).  
Some of the factors to be considered with regard to interroga-
tions are: (1) the background of the questioning; (2) the nature 
of the information being sought; (3) the identity of the ques-
tioner; and (4) the place and method of the interrogation.  
The General Counsel alleges that sometime prior to the be-
ginning of open organizing effort
s, in about January 1998, Su-
pervisor Keith Barbo asked Kenne
th Mealy if he attended any 
union meetings.  Mealy told Ba
rbo it was none of his business 

and Barbo made no further inquir
ies of him (complaint par. 
8(a)).  Barbo had one similar co
nversation with Roger Riley at 
about the same time (complaint par. 8(b)).  I conclude that nei-
ther of these isolated 
inquiries were unlawful. 
Similarly, I dismiss complain
t paragraph 10(a) alleging a 8(a)(1) violation by Shipping Manager Larry Harvey in a con-
versation with John Mundy.  Harvey asked Mundy if he fa-
vored the Union prior to the date that Mundy began wearing a 
union button.  When Mundy responded affirmatively, Harvey 
asked why.  Mundy told him that TJM employees needed a 
seniority system and better re
tirement benefits.  Harvey re-
sponded that everyone could us
e a better retirement plan.  
There was no further discussion
 between Harvey and Mundy 
regarding the Union.  I conclude that this conversation is not 

unlawful pursuant to the criteria in 
Rossmore House. No evidence, or insufficient evidence, was introduced to 
support the allegations of paragraphs 9(b) interrogation of Joy 
Parker by Komori,
56 10(b) threats by Larry Harvey, 14(a) and 
(b) violations by Dolmat and Vincent in February and March 

1999.  These are also dismissed.  
Additionally, I dismiss complaint paragraph 9(c) alleging 
that Komori solicited complaints from employees and promised 
to remedy them in order to dissuade them from supporting the 
Union.  I conclude that the record does not support this allega-
tion.  After a conversation with Komori, Joy Parker was tempo-
rarily transferred to a position she desired, to fill in for an in-
 55 Although the record indicates that Respondent never changed its 
overly broad no-solicitation/ no-distribu
tion rule and that it maintained 
it during the second campaign, the General Counsel only argues that the 
violation occurred during the first campaign (GC Br. at 56).  I therefore 
find that the General Counsel has waived any contention that Respon-

dent violated the Act after March 13, 1998, by maintaining such a rule. 
56 Parker testified that at a captive audience meeting, Komori asked 
employees why they wanted a Union.  The record does not reflect 

whether Parker and the other four to five employees present openly 
supported the Union when the question was asked. 
   TRUS JOIST MACMILLAN
 393
jured employee.  Parker™s wage
s were not increased and she 
was not told that the transfer would be permanent.  Indeed, the 
record indicates that Parker understood that she was being 
transferred only until the injured employee returned to work. 
Finally, I dismiss complaint 
paragraph 13 because Respon-
dent has not been provided an 
adequate opportunity to respond 
to it.  The complaint alleges that in about mid-March Shift Su-

pervisor Ron Howell threatened employees with the loss of 
their jobs because of their union 
activities.  In his brief, the 
General Counsel alleges that 
the violation was committed by 
Supervisor David Vincent. 
Joy Parker testified that Vinc
ent told approximately 14 em-
ployees at a team meeting th
at Respondent would probably 
come down hard of those who worked for the Union.  While 

this testimony is properly considered as evidence of TJM™s 
animus towards union activities,
 it would be unfair to find a 8(a)1) violation in this regard because the General Counsel did 

not amend the complaint.  Ther
efore, Respondent may have had 
insufficient notice of the need to call Vincent as a witness to 

avoid being found in violation of the Act. 
CONCLUSIONS OF 
LAW 1.  Complaint paragraphs 7(a), 9(a), 10, 11, and 12 are dis-
missed as untimely pursuant to Section 10(b) of the Act. 
2.  Respondent, by Terry Leigh,
 violated the Act as alleged 
in paragraphs 7(b) and (c), when
 Leigh advised Troy Stire that 
he was targeted for reprisal due to his union activities.  Leigh™s 
comments are violative regardless 
of his apparently ﬁfriendlyﬂ 
objectives in trying to protect Stire, 
Jordan Marsh Stores, Corp., 317 NLRB 460, 462 (1995). 
3.  Respondent violated Sectio
n 8(a)(1) in terminating and 
refusing to rehire Dane Moore as alleged in paragraphs 15Œ17. 
4.  Respondent violated Section 8(a)(3) and (1) in terminat-
ing Larry Wilson on June 4, 1998, 
as alleged in complaint para-
graph 18. 5.  Respondent did not violate 
the Act by issuing a discipli-
nary warning to Joseph S. Hall
 on or about March 9, 1999, as 
alleged in paragraph 19. 
6.  Respondent did not violate the Act as alleged in para-
graphs 8(a) and (b), 9(b) and (c
), 10(a) and (b), 13, and 14 (a) 
and (b). 
7.  Respondent violated Sectio
n 8(a)(3) and (1) in issuing a 
warning, follow-up reports and downgrading Troy Stire as al-

leged in paragraph 20. 
8.  Respondent violated Section 8(a)(3) and (1) in terminat-
ing Joseph S. Hall on May 12, 1999, as alleged in paragraph 21. 
9.  Respondent violated Section 8(a)(3) and (1) in terminat-
ing Mylinda Casey Hayes on August 11, 1999, as alleged in 
paragraph 22. 
10.  Respondent violated Section 8(a)(3) and (1) in issuing a 
disciplinary discussion to Roger Allman on August 23, 1999, as 
alleged in paragraph 23. 
11.  Respondent violated Section 8(a)(3) and (1) in terminat-
ing Roger Harris on August 30, 1999, as alleged in paragraph 
24. REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged Dane 
Moore, Joseph Hall, Mylinda Casey Hayes, and Roger Harris, it 
must offer them reinstatement and make them whole for any 
loss of earnings and other benefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). Because of the Respondent™s egregious and widespread mis-
conduct, demonstrating a genera
l disregard for the employees™ 
fundamental rights, I find it necessary to issue a broad Order 

requiring the Respondent to ceas
e and desist from infringing in 
any other manner on rights guaranteed employees by Section 7 

of the Act.  
Hickmott Foods, 242 NLRB 1357 (1979). 
[Recommended Order omitted from publication.] 
   